Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 1 of 65




                              EXHIBIT 1
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                 Entered 08/17/21 17:00:39     Page 2 of 65




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

   In re:                       §                                 Case No. 19-34054-sgj11
                                §
   HIGHLAND CAPITAL MANAGEMENT, §
   L.P.,                        §                                 Chapter 11
                                §
         Debtor                 §


                                 DECLARATION OF MARK PATRICK


  I, Mark Patrick, hereby declare as follows:

            1.   My name is Mark Patrick, and I am over the age of 21. I have personal knowledge

  of the facts set forth herein, and make this declaration pursuant to 28 U.S.C. § 1746.

            2.   I am the managing member of the sole general partner of Charitable DAF Fund,

  L.P. (Charitable DAF Holdco, Ltd. and Charitable DAF Fund, L.P., and their direct and indirect

  subsidiaries will be referred to herein as the “DAF”).

            3.   I have reviewed the Motion for Entry of an Order Authorizing the Examination of

  Rule 2004 Parties pursuant to Rule 2004 of the Federal Rules of Bankruptcy Procedure (Dkt. No.

  2620) (the “Rule 2004 Motion”) and the Motion for Further Extend the Stay of the Adversary

  Proceeding Through October 15, 2021 (Dkt. No. 70) (the “Second Stay Motion”) both filed by the

  Official Committee of Unsecured Creditors (the “Committee”) and the Litigation Trustee (the

  “Litigation Trustee,” along with the Committee, the “Movants”) and the exhibits thereto, including

  Exhibit 7 which appears to target the DAF and Highland Dallas Foundation, Inc. (“Highland

  Dallas,” along with the DAF, the “Charitable Defendants”). For a robust discussion of the

  charitable enterprise that the DAF and Highland Dallas are a part of, I point the Court to the




                                                Page 1 of 3
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21               Entered 08/17/21 17:00:39    Page 3 of 65




  Response to the Disclosures Order (Dkt. No. 2547) and I hereby adopt and incorporate my

  Declaration in Support thereof (Dkt. No. 2547-1 ).

         4.      During all times relevant to the Rule 2004 Motion through January 2021, the DAF

  was managed by the Debtor pursuant to a Second Amended and Restated Service Agreement

  effective January 1, 2017 (the “Second Amended and Restated Service Agreement”), a true and

  correct copy is attached hereto as Exhibit 1.

         5.      Under the terms of the Second Amended and Restated Service Agreement, the

  Debtor provided: finance, accounting, tax, legal, trade, facilities, public relation support, and

  information technology infrastructure support for the DAF.

         6.      During all times relevant to the Rule 2004 Motion, the DAF had no employees and

  was solely managed by Grant Scott who was my predecessor to my management of the DAF.

         7.      Pursuant to the Second Amended and Restated Service Agreement, the DAF relied

  on the Debtor for all IT services including email services (though there was no specific DAF email)

  and storage of any ESI.

         8.      To my knowledge, the Debtor was and is in control or possession of every

  document and ESI belonging to the DAF created through January 2021. Attached hereto as

  Exhibit 2 is a true and correct copy of that certain Termination Notice sent from the Debtor

  regarding the Amended and Restated Service Agreement.              The other repository for DAF

  Documents and ESI would have Grant Scott, who upon information and belief, has already

  produced thousands of pages of documents and/or ESI to the Committee.

         9.      On or about May 27, 2021, I learned that The Dallas Foundation’s directors and

  officers coverage was not renewed specifically because the Committee had commenced Adversary

  Case No. 20-03195, alleging over $20 million in liability against Highland Dallas Foundation.



                                              Page 2 of 3
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21               Entered 08/17/21 17:00:39      Page 4 of 65




         10.     Attached hereto as Exhibit 3 is a true and correct copy of the Second Amended and

  Restated Investment Advisory Agreement, Dated January 1, 2017 between Highland Capital

  Management, L.P. and Charitable DAF Fund, L.P., and Charitable DAG GP, LLC

         11.     Attached hereto as Exhibit 4 is a true and correct copy of that certain November

  30, 2020 Termination Letter Investment Advisory Agreement

         12.     Attached hereto as Exhibit 5 is a true and correct copy of that certain Shared

  Resources Agreement effective as of March 1, 2021 by and amongst Highland Capital

  Management, L.P. and NexPoint Parties and First Amendment Thereto

         13.     I have reviewed the Objection to the Rule 2004 Motion prepared by counsel for the

  DAF and Highland Dallas and certify that the factual recitations therein are accurate.




  Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

  and correct to the best of my knowledge and belief.


  Executed on August 17, 2021

                                                       /s/ Mark Patrick
                                                       Mark Patrick




                                              Page 3 of 3
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 5 of 65




                     EXHIBIT 1
          to DECLARATION OF MARK PATRICK
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 6 of 65



                   SECOND AMENDED AND RESTATED SERVICE AGREEMENT

            THIS SECOND AMENDED AND RESTATED SERVICE AGREEMENT (this “Agreement”)
  entered into to be effective from the 1st day of January, 2017 (the “Effective Date”) by and among Highland
  Capital Management, L.P., a Delaware limited partnership (“HCMLP”), Charitable DAF Fund, L.P., a
  Cayman Islands exempted limited partnership (the “Fund”), Charitable DAF GP, LLC, a Delaware limited
  liability company (the “General Partner”), and any affiliate of the General Partner that becomes a party
  hereto. Each of the signatories hereto is individually a “Party” and collectively, the “Parties”.

                                                  RECITALS

        A.      HCMLP, the Fund and the General Partner entered into that certain Shared Services
  Agreement dated January 1, 2012 (the “Original Agreement”);

          B.      The Parties amended and restated the Original Agreement in its entirety on the terms as set
  forth in that certain Amended and Restated Agreement effective as of July 1, 2014 (the “Existing
  Agreement”);

           C.       The Parties desire to amend and restated the Existing Agreement in its entirety on the terms
  set forth herein;

          C.     Since the inception of the Fund, the Parties have intended that the Fund and the General
  Partner would incur reasonable arm’s-length fees in connection with the operation of the Fund and
  management and reporting activities with respect to Fund assets;

          D.      HCMLP has incurred and will continue to incur substantial expenses on behalf of the Fund
  and the General Partner in performing the Services (as defined below);

          E.       The Parties agree that it is in their mutual best interests for HCMLP to continue to provide
  the Services to the General Partner, the Fund and other Recipients (as defined below) and for HCMLP to
  be provided sufficient financial incentives to continue to provide the Services;

         F.       The General Partner and the Fund desire to provide HCMLP sufficient compensation for
  performing the Services and to reimburse HCMLP for expenses incurred on their behalf;

          G.       During the Term (as defined below), HCMLP will provide to the General Partner, on behalf
  of the Fund and/or its subsidiaries, certain services as more fully described herein, subject to the terms and
  conditions set forth herein.

                                                 AGREEMENT

           In consideration of the foregoing recitals and the mutual covenants and conditions contained herein,
  the Parties agree, intending to be legally bound, and the Existing Agreement is hereby amended and restated
  in its entirety as follows:

                                             ARTICLE I
                                            DEFINITIONS

         “Advisory Agreement” means that certain Second Amended and Restated Investment Advisory
  Agreement, dated effect as of the Effective Date, by and among the Parties, as amended, restated, modified
  and supplemented from time to time.
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                 Entered 08/17/21 17:00:39           Page 7 of 65



          “Affiliate” means a Person that directly, or indirectly through one or more intermediaries, controls,
  or is controlled by, or is under common control with, a specified Person. The term “control” (including,
  with correlative meanings, the terms “controlled by” and “under common control with”) means the
  possession of the power to direct the management and policies of the referenced Person, whether through
  ownership interests, by contract or otherwise.

          “Agreement” has the meaning set forth in the preamble.

          “Change” has the meaning set forth in Section 2.02(a).

          “Change Request” has the meaning set forth in Section 2.02(b).

          “Code” means the Internal Revenue Code of 1986, as amended, and the related regulations and
  published interpretations.

          “Dispute” has the meaning set forth in Section 7.14.

          “Effective Date” has the meaning set forth in the preamble.

          “Enforcement Court” has the meaning set forth in Section 7.14.

          “Existing Agreement” has the meaning set forth in the recitals.



          “Fund” has the meaning set forth in the preamble.

          “General Partner” has the meaning set forth in the preamble.

         “Governmental Entity” means any government or any regulatory agency, bureau, board,
  commission, court, department, official, political subdivision, tribunal or other instrumentality of any
  government, whether federal, state or local, domestic or foreign.

          “HCMLP” has the meaning set forth in the preamble.

           “Liabilities” means any cost, liability, indebtedness, obligation, co-obligation, commitment,
  expense, claim, deficiency, guaranty or endorsement of or by any Person of any nature (whether direct or
  indirect, known or unknown, absolute or contingent, liquidated or unliquidated, due or to become due,
  accrued or unaccrued, matured or unmatured).

          “Loss” means any cost, damage, disbursement, expense, liability, loss, obligation, penalty or
  settlement, including interest or other carrying costs, legal, accounting and other professional fees and
  expenses incurred in the investigation, collection, prosecution and defense of claims and amounts paid in
  settlement, that may be imposed on or otherwise incurred or suffered by the referenced Person; provided,
  however, that the term “Loss” will not be deemed to include any special, exemplary or punitive damages,
  except to the extent such damages are incurred as a result of third party claims.

          “Management Fee” has the meaning set forth in the Advisory Agreement.

           “New Service” has the meaning set forth in Section 2.03.

          “Original Agreement” has the meaning set forth in the recitals. “Party” or “Parties” has the

                                                       2
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                  Entered 08/17/21 17:00:39             Page 8 of 65



  meaning set forth in the preamble.

        “Person” means an association, a corporation, an individual, a partnership, a limited liability
  company, a trust or any other entity or organization, including a Governmental Entity.

          “Recipient” means the General Partner, the Fund, and any of the Fund’s direct or indirect
  Subsidiaries or managed funds or accounts in their capacity as a recipient of the Services.

          “Service Provider” means any of HCMLP and its direct or indirect Subsidiaries in its capacity as a
  provider of Services.

          “Service Standards” has the meaning set forth in Section 4.01.

          “Services” shall have the meaning set forth in Section 2.01.

           “Subsidiary” means, with respect to any Person, any Person in which such Person has a direct or
  indirect equity ownership interest in excess of 50%.

            “Tax” or “Taxes” means: (i) all state and local sales, use, value-added, gross receipts, foreign,
  privilege, utility, infrastructure maintenance, property, federal excise and similar levies, duties and other
  similar tax-like charges lawfully levied by a duly constituted taxing authority against or upon the Services;
  and (ii) tax-related surcharges or fees that are related to the Services identified and authorized by applicable
  tariffs.

          “Term” has the meaning set forth in Section 5.01.

                                              ARTICLE II
                                              SERVICES

          Section 2.01   Services. During the Term, Service Provider will provide Recipient with Services,
  each as requested by Recipient and as described more fully on Annex A attached hereto (the “Services”).

          Section 2.02     Changes to the Services.

                   (a)     During the Term, the Parties may agree to modify the terms and conditions of a
  Service Provider’s performance of any Service in order to reflect new procedures, processes or other
  methods of providing such Service, including modifying the applicable fees for such Service to reflect the
  then current fair market value of such service (a “Change”). The Parties will negotiate in good faith the
  terms upon which a Service Provider would be willing to provide such New Service to Recipient.

                (b)     The Party requesting a Change will deliver a description of the Change requested
  (a “Change Request”).

                   (c)      Notwithstanding any provision of this Agreement to the contrary, a Service
  Provider may make: (i) Changes to the process of performing a particular Service that do not adversely
  affect the benefits to Recipient of Service Provider’s provision or quality of such Service in any material
  respect or increase Recipient’s cost for such Service; (ii) emergency Changes on a temporary and short-
  term basis; and/or (iii) Changes to a particular Service in order to comply with applicable law or regulatory
  requirements, in each case without obtaining the prior consent of Recipient. A Service Provider will notify
  Recipient in writing of any such Change as follows: in the case of clauses (i) and (iii) above, prior to the



                                                         3
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                  Entered 08/17/21 17:00:39             Page 9 of 65



  implementation of such Change, and, in the case of clause (ii) above, as soon as reasonably practicable
  thereafter.

          Section 2.03     New Services. The Parties may, from time to time during the Term of this
  Agreement, negotiate in good faith for Services not otherwise specifically listed in Section 2.01 (a “New
  Service”). Any agreement between the Parties on the terms for a New Service must be in accordance with
  the provisions of Article III and Article IV hereof, will be deemed to be an amendment to this Agreement
  and such New Service will then be a “Service” for all purposes of this Agreement.

          Section 2.04    Subcontractors. Nothing in this Agreement will prevent Service Provider from,
  with the consent of Recipient, using subcontractors, hired with due care, to perform all or any part of a
  Service hereunder. A Service Provider will remain fully responsible for the performance of its obligations
  under this Agreement in accordance with its terms, including any obligations it performs through
  subcontractors, and a Service Provider will be solely responsible for payments due to its subcontractors.

                                         ARTICLE III
                                    PAYMENT OF FEES; TAXES

          Section 3.01     Management Fee. The Fund shall pay the Service Provider the Management Fee
  in accordance with the terms and subject to the conditions set forth in the Advisory Agreement.




          Section 3.02     Taxes.

                   (a)    Recipient is responsible for and will pay all Taxes applicable to the Services
  provided to Recipient, provided, that such payments by Recipient to Service Provider will be made in the
  most tax-efficient manner and provided further, that Service Provider will not be subject to any liability for
  Taxes applicable to the Services as a result of such payment by Recipient. Service Provider will collect
  such Tax from Recipient in the same manner it collects such Taxes from other customers in the ordinary
  course of Service Provider’s business, but in no event prior to the time it invoices Recipient for the Services,
  costs for which such Taxes are levied. Recipient may provide Service Provider with a certificate evidencing
  its exemption from payment of or liability for such Taxes.

                    (b)     Service Provider will reimburse Recipient for any Taxes collected from Recipient
  and refunded to Service Provider. In the event a Tax is assessed against Service Provider that is solely the
  responsibility of Recipient and Recipient desires to protest such assessment, Recipient will submit to
  Service Provider a statement of the issues and arguments requesting that Service Provider grant Recipient
  the authority to prosecute the protest in Service Provider’s name. Service Provider’s authorization will not
  be unreasonably withheld. Recipient will finance, manage, control and determine the strategy for such
  protest while keeping Service Provider reasonably informed of the proceedings. However, the authorization
  will be periodically reviewed by Service Provider to determine any adverse impact on Service Provider,
  and Service Provider will have the right to reasonably withdraw such authority at any time. Upon notice
  by Service Provider that it is so withdrawing such authority, Recipient will expeditiously terminate all
  proceedings. Any contest for Taxes brought by Recipient may not result in any lien attaching to any
  property or rights of Service Provider or otherwise jeopardize Service Provider’s interests or rights in any
  of its property. Recipient agrees to indemnify Service Provider for all Losses that Service Provider incurs
  as a result of any such contest by Recipient.




                                                         4
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 10 of
                                         65


                   (c)     The provisions of this Section 3.02 will govern the treatment of all Taxes arising
 as a result of or in connection with this Agreement notwithstanding any other Article of this Agreement to
 the contrary.

                                     ARTICLE IV
                          SERVICE PROVIDER RESPONSIBILITIES

         Section 4.01      Service Provider General Obligations. Service Provider will provide the Services
 to Recipient, subject to the requirements under Sections 3.01 and 3.02 herein and subject to reimbursement
 of permitted expenses in accordance with the Investment Advisory Agreement entered into concurrently
 herewith, on a non-discriminatory basis and will provide the Services in the same manner as if it were
 providing such services on its own account (the “Service Standards”). Service Provider will conduct its
 duties hereunder in a lawful manner in compliance with applicable laws, statutes, rules and regulations and
 in accordance with the Service Standards, including, for avoidance of doubt, laws and regulations relating
 to privacy of customer information.

          Section 4.02     Books and Records; Access to Information. Service Provider will keep and
 maintain books and records with respect to the Services in accordance with past practices and internal
 control procedures. Recipient will have the right, at any time and from time to time upon reasonable prior
 notice to Service Provider, to inspect and copy (at its expense) during normal business hours at the offices
 of Service Provider the books and records relating to the Services, with respect to Service Provider’s
 performance of its obligations hereunder. This inspection right will include the ability of Recipient’s
 financial auditors to review such books and records in the ordinary course of performing standard financial
 auditing services for Recipient (but subject to Service Provider imposing reasonable access restrictions to
 Service Provider’s and its Affiliates’ proprietary information and such financial auditors executing
 appropriate confidentiality agreements reasonably acceptable to Service Provider). Service Provider will
 promptly respond to any reasonable requests for information or access. For the avoidance of doubt, all
 books and records kept and maintained by Service Provider on behalf of Recipient shall be the property of
 Recipient, and Service Provider will surrender promptly to Recipient any of such books or records upon
 Recipient’s request (provided that Service Provider may retain a copy of such books or records) and shall
 make all such books and records available for inspection and use by the Securities and Exchange
 Commission or any person retained by Recipient at all reasonable times. Such records shall be maintained
 by Service Provider for the periods and in the places required by laws and regulations applicable to
 Recipient.

         Section 4.03    Return of Property and Equipment. Upon expiration or termination of this
 Agreement, Service Provider will be obligated to return to Recipient, as soon as is reasonably practicable,
 any equipment or other property or materials of Recipient that is in Service Provider’s control or possession.

                                         ARTICLE V
                                   TERM AND TERMINATION

         Section 5.01      Term. The term of this Agreement will commence as of the Effective Date and
 will continue in full force and effect until the first anniversary of the Effective Date (the “Term”), unless
 terminated earlier in accordance with Section 7.02. The Term shall automatically renew for successive one
 year periods unless sooner terminated under Section 5.02.

         Section 5.02    Termination. Either Party may terminate this Agreement, with or without cause,
 upon at least 60 days advance written notice at any time prior to the expiration of the Term.




                                                       5
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 11 of
                                         65


                                          ARTICLE VI
                                      LIMITED WARRANTY

         Section 6.01     Limited Warranty. Service Provider will perform the Services hereunder in
 accordance with the Service Standards. Except as specifically provided in this Agreement, Service Provider
 makes no express or implied representations, warranties or guarantees relating to its performance of the
 Services under this Agreement, including any warranty of merchantability, fitness, quality, non-
 infringement of third party rights, suitability or adequacy of the Services for any purpose or use or purpose.
 Service Provider will (to the extent possible and subject to Service Provider’s contractual obligations) pass
 through the benefits of any express warranties received from third parties relating to any Service, and will
 (at Recipient’s expense) assist Recipient with any warranty claims related thereto.

                                          ARTICLE VII
                                        MISCELLANEOUS

          Section 7.01    No Partnership or Joint Venture; Independent Contractor. Nothing contained in
 this Agreement will constitute or be construed to be or create a partnership or joint venture between or
 among HCMLP or Recipient or their respective successors or assigns. The Parties understand and agree
 that this Agreement does not make any of them an agent or legal representative of the other for any purpose
 whatsoever. No Party is granted, by this Agreement or otherwise, any right or authority to assume or create
 any obligation or responsibilities, express or implied, on behalf of or in the name of any other Party, or to
 bind any other Party in any manner whatsoever. The Parties expressly acknowledge that Service Provider
 is an independent contractor with respect to Recipient in all respects, including with respect to the provision
 of the Services.

         Section 7.02     Amendments; Waivers. Except as expressly provided herein, this Agreement may
 be amended only by agreement in writing of all Parties. No waiver of any provision nor consent to any
 exception to the terms of this Agreement or any agreement contemplated hereby will be effective unless in
 writing and signed by all of the Parties affected and then only to the specific purpose, extent and instance
 so provided. No failure on the part of any Party to exercise or delay in exercising any right hereunder will
 be deemed a waiver thereof, nor will any single or partial exercise preclude any further or other exercise of
 such or any other right.

         Section 7.03    Schedules and Exhibits; Integration. Each Schedule and Exhibit delivered
 pursuant to the terms of this Agreement must be in writing and will constitute a part of this Agreement,
 although schedules need not be attached to each copy of this Agreement. This Agreement, together with
 such Schedules and Exhibits constitutes the entire agreement among the Parties pertaining to the subject
 matter hereof and supersedes all prior agreements and understandings of the Parties in connection therewith.

        Section 7.04     Further Assurances. Each Party will take such actions as any other Party may
 reasonably request or as may be necessary or appropriate to consummate or implement the transactions
 contemplated by this Agreement or to evidence such events or matters.

         Section 7.05     Governing Law. Subject to Section 7.14, this Agreement and the legal relations
 between the Parties will be governed by and construed in accordance with the laws of the State of Texas
 applicable to contracts made and performed in such State and without regard to conflicts of law doctrines
 unless certain matters are preempted by federal law.

         Section 7.06      Assignment. Except as otherwise provided hereunder, neither this Agreement nor
 any rights or obligations hereunder are assignable by one Party without the express prior written consent of
 the other Parties.


                                                       6
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                   Entered 08/17/21 17:00:39            Page 12 of
                                         65


         Section 7.07    Headings. The descriptive headings of the Articles, Sections and subsections of
 this Agreement are for convenience only and do not constitute a part of this Agreement.

         Section 7.08    Counterparts. This Agreement and any amendment hereto or any other agreement
 delivered pursuant hereto may be executed in one or more counterparts and by different Parties in separate
 counterparts. All counterparts will constitute one and the same agreement and will become effective when
 one or more counterparts have been signed by each Party and delivered to the other Parties.

         Section 7.09     Successors and Assigns; No Third Party Beneficiaries. This Agreement is binding
 upon and will inure to the benefit of each Party and its successors or assigns, and nothing in this Agreement,
 express or implied, is intended to confer upon any other Person or Governmental Entity any rights or
 remedies of any nature whatsoever under or by reason of this Agreement.

         Section 7.10     Notices. All notices, demands and other communications to be given or delivered
 under or by reason of the provisions of this Agreement will be in writing and will be deemed to have been
 given: (i) immediately when personally delivered; (ii) when received by first class mail, return receipt
 requested; (iii) one day after being sent for overnight delivery by Federal Express or other overnight
 delivery service; or (iv) when receipt is acknowledged, either electronically or otherwise, if sent by
 facsimile, telecopy or other electronic transmission device. Notices, demands and communications to the
 other Parties will, unless another address is specified by such Parties in writing, be sent to the addresses
 indicated below:

                          If to HCMLP, addressed to:

                          Highland Capital Management, L.P.
                          300 Crescent Court, Suite 700
                          Dallas, Texas 75201
                          Attention: Chief Legal Officer
                          Fax: (972) 628-4147

                          If to the General Partner or the Fund, addressed to:

                          Charitable DAF GP, LLC
                          4140 Park Lake Avenue, Suite 600
                          Raleigh, North Carolina 27612
                          Attention: Grant Scott
                          Fax: (919) 854-1401

        Section 7.11     Expenses. Except as otherwise provided herein, the Parties will each pay their own
 expenses incident to the negotiation, preparation and performance of this Agreement, including the fees,
 expenses and disbursements of their respective investment bankers, accountants and counsel.

          Section 7.12    Waiver. No failure on the part of any Party to exercise or delay in exercising any
 right hereunder will be deemed a waiver thereof, nor will any single or partial exercise preclude any further
 or other exercise of such or any other right.

         Section 7.13      Severability. If any provision of this Agreement is held to be unenforceable for
 any reason, it will be adjusted rather than voided, if possible, to achieve the intent of the Parties. All other
 provisions of this Agreement will be deemed valid and enforceable to the extent possible.




                                                        7
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 13 of
                                         65


           Section 7.14     Jurisdiction; Venue; Waiver of Jury Trial. The Parties hereby agree that any
 action, claim, litigation, or proceeding of any kind whatsoever against any other Party in any way arising
 from or relating to this Agreement and all contemplated transactions, including claims sounding in contract,
 equity, tort, fraud and statute (“Dispute”) shall be submitted exclusively to the U.S. District Court for the
 Northern District of Texas or, if such court does not have subject matter jurisdiction, the courts of the State
 of Texas sitting in Dallas County, and any appellate court thereof (“Enforcement Court”). Each Party
 irrevocably and unconditionally submits to the exclusive personal and subject matter jurisdiction of the
 Enforcement Court for any Dispute and agrees to bring any Dispute only in the Enforcement Court. Each
 Party further agrees it shall not commence any Dispute in any forum, including administrative, arbitration,
 or litigation, other than the Enforcement Court. Each Party agrees that a final judgment in any such action,
 litigation, or proceeding is conclusive and may be enforced in other jurisdictions by suit on the judgment
 or in any other manner provided by law.

              EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
 FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
 BY JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE OF ACTION OR COUNTERCLAIM
 ARISING OUT OF OR RELATING TO THIS AGREEMENT, INCLUDING ANY EXHIBITS,
 SCHEDULES, AND APPENDICES ATTACHED TO THIS AGREEMENT, OR THE TRANSACTIONS
 CONTEMPLATED HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
 REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
 THAT THE OTHER PARTY WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN
 THE EVENT OF A LEGAL ACTION, (B) IT HAS CONSIDERED THE IMPLICATIONS OF THIS
 WAIVER, (C) IT MAKES THIS WAIVER KNOWINGLY AND VOLUNTARILY, AND (D) IT HAS
 BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE
 MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

         Section 7.15      General Rules of Construction. For all purposes of this Agreement and the
 Exhibits and Schedules delivered pursuant to this Agreement: (i) the terms defined in Article I have the
 meanings assigned to them in Article I and include the plural as well as the singular; (ii) all accounting
 terms not otherwise defined herein have the meanings assigned under GAAP; (iii) all references in this
 Agreement to designated “Articles,” “Sections” and other subdivisions are to the designated Articles,
 Sections and other subdivisions of the body of this Agreement; (iv) pronouns of either gender or neuter will
 include, as appropriate, the other pronoun forms; (v) the words “herein,”“hereof” and “hereunder” and other
 words of similar import refer to this Agreement as a whole and not to any particular Article, Section or
 other subdivision; (vi) “or” is not exclusive; (vii) “including” and “includes” will be deemed to be followed
 by “but not limited to” and “but is not limited to, “respectively; (viii) any definition of or reference to any
 law, agreement, instrument or other document herein will be construed as referring to such law, agreement,
 instrument or other document as from time to time amended, supplemented or otherwise modified; and (ix)
 any definition of or reference to any statute will be construed as referring also to any rules and regulations
 promulgated thereunder.




                                                       8
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 14 of
                                         65
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 15 of
                                         65
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21            Entered 08/17/21 17:00:39   Page 16 of
                                         65


                                              Annex A

                                              Services

          Finance & Accounting
                   Book keeping
                   Cash management
                   Cash forecasting
                   Financial reporting
                   Accounts payable
                   Accounts receivable
                   Expense reimbursement
                   Vendor management
                   Valuation

          Tax
                       Tax audit support
                       Tax planning
                       Tax prep and filing

          Legal
                       Document review and preparation

          Trading
                       Trade execution
                       Risk management
                       Trade settlement
                       General operations

          Facilities

          Public Relations Support

          Information Technology Infrastructure Support
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 17 of
                                         65



                     EXHIBIT 2
          to DECLARATION OF MARK PATRICK
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21          Entered 08/17/21 17:00:39      Page 18 of
                                         65




 November 30, 2020

 Charitable DAF GP, LLC
 4140 Park Lake Avenue, Suite 600
 Raleigh, North Carolina 27612
 Attention: Grant Scott

         RE:      Termination of Second Amended and Restated Service Agreement, dated
                  January 1, 2017, by and among Highland Capital Management, L.P.
                  (“HCMLP”), Charitable DAF Fund, L.P., and Charitable DAF GP, LLC (the
                  “Agreement”).

 To Whom It May Concern:

 As set forth in Section 5.02 of the Agreement, the Agreement is terminable at will upon at least
 60 days advance written notice.

 By this letter, HCMLP is notifying you that it is terminating the Agreement. Such termination
 will be effective January 31, 2021. HCMLP reserves the right to rescind this notice of
 termination.

 Please feel free to contact me with any questions.

 Sincerely,

 HIGHLAND CAPITAL MANAGEMENT, L.P.

 /s/ James P. Seery, Jr.

 James P. Seery, Jr.
 Chief Executive Officer
 Chief Restructuring Officer




 DOCS_NY:41560.1 36027/002
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 19 of
                                         65



                     EXHIBIT 3
          to DECLARATION OF MARK PATRICK
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21             Entered 08/17/21 17:00:39         Page 20 of
                                         65



                             SECOND AMENDED AND RESTATED
                            INVESTMENT ADVISORY AGREEMENT

        THIS SECOND AMENDED AND RESTATED INVESTMENT ADVISORY
 AGREEMENT (this “Agreement”), dated to be effective from January 1, 2017 (the “Effective
 Date”) is entered into by and between Charitable DAF Fund, L.P., a Cayman Islands exempted
 limited partnership (the “Fund”), Charitable DAF GP, LLC, a limited liability company
 organized under the laws of the State of Delaware (the “General Partner”), the general partner of
 the Fund, and Highland Capital Management, L.P., a limited partnership organized under the
 laws of the State of Delaware (the “Investment Advisor”). Each of the signatories hereto is
 sometimes referred to herein individually as a “Party” and collectively as the “Parties.”

                                             RECITALS

         WHEREAS, the Fund, the General Partner and the Investment Advisor entered into that
 certain Investment Advisory Agreement dated January 1, 2012 (the “Original Agreement”);

        WHEREAS, the Parties amended and restated the Original Agreement in its entirety on the
 terms set forth in that certain Amended and Restated Investment Advisory Agreement dated July
 1, 2014 (the “Existing Agreement”);

        WHEREAS, the parties desire to amend and restate the Existing Agreement in its entirety
 with the terms as set forth in this Agreement effective as of the Effective Date;

        NOW, THEREFORE, in consideration of the mutual covenants herein contained and for
 other good and valuable consideration, the receipt of which is hereby acknowledged, the Parties
 hereby agree, and the Existing Agreement is hereby amended and restated in its entirety, as
 follows:

                  1.     Investment Advisory Services. Subject to Section 7, the Investment
 Advisor shall act as investment advisor to the Fund, the General Partner with respect to the Fund
 and its subsidiaries and shall provide investment advice with respect to the investment and
 reinvestment of the cash, Financial Instruments and other properties comprising the assets and
 liabilities of the Fund and its subsidiaries.

                  2.     Custody. The Financial Instruments shall be held in the custody of Jefferies
 & Company, Inc. or one or more banks selected by the General Partner (each such bank, a
 “Custodian”). The General Partner will notify the Investment Advisor promptly of the proposed
 selection of any other Custodians. The Custodian shall at all times be responsible for the physical
 custody of the Financial Instruments; for the collection of interest, dividends, and other income
 attributable to the Financial Instruments; and for the exercise of rights and tenders on the Financial
 Instruments after consultation with and as then directed by the General Partner. At no time shall
 the Investment Advisor have possession of or maintain custody over any of the Financial
 Instruments. The Investment Advisor shall not be responsible for any loss incurred by reason of
 any act or omission of the Custodian.
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21               Entered 08/17/21 17:00:39          Page 21 of
                                         65



         3.     Authority of the Investment Advisor. Subject to Section 7 of this Agreement, the
 Investment Advisor shall advise the General Partner on behalf of the Fund and/or its subsidiaries
 with respect to:

                          (a)     investing, directly or indirectly, on margin or otherwise, in all types
 of securities and other financial instruments of United States and non-U.S. entities, including,
 without limitation, capital stock; all manner of equity securities (whether registered or
 unregistered, traded or privately offered, American Depository Receipts, common or preferred);
 physical commodities; shares of beneficial interest; partnership interests, limited liability company
 interests and similar financial instruments; secured and unsecured debt (both corporate and
 sovereign, bank debt, vendor claims and/or other contractual claims); bonds, notes and debentures
 (whether subordinated, convertible or otherwise); currencies; interest rate, currency, equity and
 other derivative products, including, without limitation, (i) future contracts (and options thereon)
 relating to stock indices, currencies, United States Government securities, securities of non-U.S.
 governments, other financial instruments and all other commodities, (ii) swaps and contracts for
 difference, options, swaptions, rights, warrants, when-issued securities, caps, collars, floors,
 forward rate agreements, and repurchase and reverse repurchase agreements and other cash
 equivalents, (iii) spot and forward currency transactions and (iv) agreements relating to or securing
 such transactions; leases, including, without limitation, equipment lease certificates; equipment
 trust certificates; mortgage-backed securities and other similar instruments (including, without
 limitation, fixed-rate, pass-throughs, adjustable rate mortgages, collateralized mortgage
 obligations, stripped mortgage-backed securities and REMICs); loans; credit paper; accounts and
 notes receivable and payable held by trade or other creditors; trade acceptances and claims;
 contract and other claims; executory contracts; participations; mutual funds, exchange traded funds
 and similar financial instruments; money market funds and instruments; obligations of the United
 States, any state thereof, non-U.S. governments and instrumentalities of any of them; commercial
 paper; certificates of deposit; bankers’ acceptances; trust receipts; letters of credit; choses in action;
 puts; calls; other obligations and instruments or evidences of indebtedness of whatever kind or
 nature; and real estate and any kind of interests in real estate; in each case, of any person,
 corporation, government or other entity whatsoever, whether or not publicly traded or readily
 marketable (each of such items, “Financial Instruments”), and the sale of Financial Instruments
 short and covering such sales.

                          (b)    engaging in such other lawful Financial Instruments transactions;

                          (c)    research and analysis;

                          (d)    purchasing Financial Instruments and holding them for investment;

                          (e)    entering into contracts for or in connection with investments in
 Financial Instruments;

                         (f)     investing in other pooled investment vehicles, which investments
 shall be subject in each case to the terms and conditions of the respective governing document for
 each such vehicle;




                                                     2
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21            Entered 08/17/21 17:00:39         Page 22 of
                                         65



                          (g)     possessing, transferring, mortgaging, pledging or otherwise dealing
 in, and exercising all rights, powers, privileges and other incidents of ownership or possession with
 respect to Financial Instruments and other property and funds held or owned by the Fund and/or
 its subsidiaries;

                        (h)     lending, either with or without security, any Financial Instruments,
 funds or other properties of the Funds, including by entering into reverse repurchase agreements,
 and, from time to time, undertaking leverage on behalf of the Fund;

                       (i)    opening, maintaining and closing accounts, including margin and
 custodial accounts, with brokers and dealers, including brokers and dealers located outside the
 United States;

                        (j)    opening, maintaining and closing accounts, including custodial
 accounts, with banks, including banks located outside the United States, and drawing checks or
 other orders for the payment of monies;

                       (k)     combining purchase or sale orders on behalf of the Fund with orders
 for other accounts to which the Investment Advisor or any of its affiliates provides investment
 services (“Other Accounts”) and allocating the Financial Instruments or other assets so purchased
 or sold, on an average-price basis or in any other manner deemed fair and equitable to the
 Investment Advisor in its sole discretion, among such accounts;

                       (l)    entering into arrangements with brokers to open “average price”
 accounts wherein orders placed during a trading day are placed on behalf of the Fund and Other
 Accounts and are allocated among such accounts using an average price;

                         (m)   organizing one or more corporations and other entities formed to
 hold record title, as nominee for the Fund and/or its subsidiaries (whether alone or together with
 the Other Accounts), to Financial Instruments or funds of the Fund and/or its subsidiaries;

                        (n)     causing the Fund and/or its subsidiaries to engage in (i) agency,
 agency cross, related party principal transactions with affiliates of the Investment Manager and (ii)
 cross transactions with Other Accounts, in each case, to the extent permitted by applicable laws;

                      (o)     engaging personnel, whether part-time or full-time, and attorneys,
 independent accountants or such other persons (including, without limitation, finders, consultants
 and investment bankers); and

                          (p)     voting of Financial Instruments, participation in arrangements with
 creditors, the institution and settlement or compromise of suits and administrative proceedings and
 other like or similar matters.

                4.    Policies of the Fund. The activities engaged in by the Investment Advisor
 on behalf of the Fund and/or its subsidiaries shall be subject to the policies and control of the
 General Partner.


                                                  3
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21              Entered 08/17/21 17:00:39         Page 23 of
                                         65



                The Investment Advisor shall submit such periodic reports to the General Partner
 regarding the Investment Advisor’s activities hereunder as the General Partner may reasonably
 request and a representative of the Investment Advisor shall be available to meet with the General
 Partner and/or any other representative of the Fund or its subsidiaries as reasonably requested by
 the General Partner.

                In furtherance of the foregoing, the General Partner hereby appoints the Investment
 Advisor as the Fund’s attorney-in-fact, with full power of authority to act in the Fund’s name and
 on its behalf with respect to the Fund, as follows:

               (a)    to purchase or otherwise trade in Financial Instruments that have been
 approved by the General Partner;

                 (b)     to execute and combine purchase or sale orders on behalf of the Fund with
 orders for Other Accounts and allocate the Financial Instruments or other assets so purchased or
 sold, on an average-price basis or in any other manner deemed fair and equitable to the Investment
 Advisor in its sole discretion, among such accounts; provided, however, that such purchase or sale
 orders shall be market rates;

                 (c)     to direct the Custodian to deliver funds or the Financial Instruments, but
 only in the course of effecting trading and investment transactions for the Fund and subject to such
 restrictions as may be contained in the custody agreement between the Custodian and the Fund;

                (d)     to enter into contracts, provide certifications or take any other actions
 necessary to effect any of the foregoing transactions; and

                 (e)     to select brokers on the basis of best execution and in consideration of
 relevant factors, including, but not limited to, price quotes; the size of the transaction; the nature
 of the market for the security; the timing of the transaction; the difficulty of execution; the broker-
 dealer’s expertise in the relevant market or sector; the extent to which the broker-dealer makes
 market in the security or has an access to such market; the broker-dealer’s skill in positioning the
 relevant market; the broker-dealer’s facilities, reliability, promptness and financial stability; the
 broker-dealer’s reputation for diligence and integrity (including in correcting errors);
 confidentiality considerations; the quality and usefulness of research services and investment ideas
 presented by the broker-dealer; and other factors deemed appropriate by the Investment Advisor.

                5.     Valuation of Financial Instruments. Financial Instruments will be valued in
 accordance with the then current valuation policy of the Investment Advisor, a copy of which will
 be provided to the General Partner upon request.

                  6.     Status of the Investment Advisor. The Investment Advisor shall, for all
 purposes, be an independent contractor and not an employee of the General Partner or the Fund or
 its subsidiaries, nor shall anything herein be construed as making the Fund or its subsidiaries or
 the General Partner, a partner, member or co-venturer with the Investment Advisor or any of its
 affiliates or clients. The Investment Advisor shall have no authority to act for, represent, bind or
 obligate the Fund or its subsidiaries or the General Partner except as specifically provided herein.


                                                   4
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21              Entered 08/17/21 17:00:39         Page 24 of
                                         65



            7.   Investments. ALL ULTIMATE INVESTMENT DECISIONS WITH
 RESPECT TO THE FUND AND ITS SUBSIDIARIES SHALL AT ALL TIMES REST SOLELY
 WITH THE GENERAL PARTNER AND/OR THE OFFICERS/DIRECTORS OF THE
 APPLICABLE SUBSIDIARY, IT BEING EXPRESSLY UNDERSTOOD THAT THE
 GENERAL PARTNER AND/OR THE OFFICERS/DIRECTORS OF THE APPLICABLE
 SUBSIDIARY SHALL BE FREE TO ACCEPT AND OR REJECT ANY OF THE ADVICE
 RENDERED BY THE INVESTMENT MANAGER HEREUNDER FOR ANY REASON OR
 FOR NO REASON.

                 8.      Reimbursement by the General Partner. The Investment Advisor may
 retain, in connection with its responsibilities hereunder, the services of others to assist in the
 investment advice to be given to the General Partner with respect to the Fund and/or its subsidiaries
 (any such appointee, a “Sub-Advisor”), including, but not limited to, any affiliate of the Investment
 Advisor, but payment for any such services shall be assumed by the Investment Advisor, and,
 therefore, neither the General Partner nor the Fund or any of its subsidiaries shall have any liability
 therefor; provided, however, that the Investment Advisor, in its sole discretion, may retain the
 services of independent third party professionals, including, without limitation, attorneys,
 accountants and consultants, to advise and assist it in connection with the performance of its
 activities on behalf of the General Partner with respect to the Fund and/or its subsidiaries
 hereunder, and the Fund shall bear full responsibility therefor and the expense of any fees and
 disbursements arising therefrom.

                9.      Expenses.

                        (a)     The Fund shall pay or reimburse the Investment Advisor and its
 affiliates for all expenses related to the services hereunder, including, but not limited to,
 investment-related expenses, brokerage commissions and other transaction costs, expenses related
 to clearing and settlement charges, professional fees relating to legal, auditing or valuation
 services, any governmental, regulatory, licensing, filing or registration fees incurred in compliance
 with the rules of any self-regulatory organization or any federal, state or local laws, research-
 related expenses (including, without limitation, news and quotation equipment and services,
 investment and trading-related software, including, without limitation, trade order management
 software (i.e., software used to route trade orders)), accounting (including accounting software),
 tax preparation expenses, costs and expenses associated with reporting and providing information
 to the Fund, any taxes imposed upon the Fund (including, but not limited to, collateralized debt
 obligations managed by the Investment Advisor or its affiliates), fees relating to valuing the
 Financial Instruments, and extraordinary expenses. In no event shall any of the foregoing costs or
 expenses include any salaries, occupational expense or general overhead of the Investment
 Advisor. For the avoidance of doubt, (i) the cost of all third party expenses incurred in connection
 with this Agreement shall not exceed standard market rates (which may include standard soft dollar
 arrangements) and (ii) to the extent any of the foregoing expenses were incurred on behalf of, or
 benefit of a number of Investment Advisor’s advised accounts, such expenses shall be allocated
 pro rata among such accounts.




                                                   5
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21            Entered 08/17/21 17:00:39        Page 25 of
                                         65



                       (b)     To the extent that expenses to be borne by the Fund are paid by the
 Investment Advisor or by any Sub-Advisor, the Fund shall reimburse the Investment Advisor (or
 Sub-Advisors, as applicable) for such expenses so long as such expenses are at market rates.

                10.     Fees.

                         (a)    The Fund shall pay the Investment Advisor a quarterly fee (the
 “Management Fee”) equal to 2.0% per annum (0.5% per quarter) of the Net Assets (as defined
 below) of the Fund, payable in advance at and calculated as of the first business day of each
 calendar quarter. For purposes of calculating the Management Fee, the Net Assets of the Fund
 will be determined before giving effect to any of the following amounts payable by the Fund
 generally or in respect of any Investment which are effective as of the date on which such
 determination is made: (i) any fee payable to the Investment Advisor as of the date on which such
 determination is made; (ii) any capital withdrawals or distributions payable by the Fund which are
 effective as of the date on which such determination is made; and (iii) withholding or other taxes,
 expenses of processing withdrawals and other items payable, any increases or decreases in any
 reserves, holdback or other amounts specially allocated ending as of the date on which such
 determination is made. The Management Fee shall be prorated for partial periods and any
 applicable excess fees should be returned to the Fund by the Investment Advisor. Capital
 contributions made to the Fund after the commencement of a calendar quarter shall be subject to
 a prorated Management Fee based on the number of days remaining during such quarter.

                        (b)    Subject to clauses (c) and (d) below, at the end of each Calculation
 Period (as defined below), an amount equal to 20% of the net capital appreciation of the Fund’s
 Investments (as defined below) after deducting the Management Fee shall be paid to the
 Investment Advisor (the “Performance Fee”); provided, however, that the net capital appreciation
 upon which the calculation of the Performance is based shall be reduced to the extent of any
 unrecovered balance remaining in the Loss Recovery Account (as defined below) maintained on
 the books and records of the Fund. The amount of the unrecovered balance remaining in the Loss
 Recovery Account at the time of calculating the Performance Fee shall be the amount existing
 immediately prior to its reduction pursuant to the second clause of the second sentence of clause
 (c) below.

                         (c)     There shall be established on the books of the Fund a memorandum
 account (the “Loss Recovery Account”), the opening balance of which shall be zero. At the end
 of each Calculation Period, the balance in the Loss Recovery Account shall be adjusted as follows:
 first, if there has been, in the aggregate, net capital depreciation of the Fund’s Investments (as
 adjusted pursuant to the last sentence of this paragraph) since the end of the immediately preceding
 Calculation Period (or with respect to the initial Calculation Period, since the Effective Date), an
 amount equal to such net capital depreciation shall be credited to the Loss Recovery Account, and,
 second, if there has been, in the aggregate, net capital appreciation of the Fund’s investments (as
 adjusted pursuant to the last sentence of this paragraph) since the end of the immediately preceding
 Calculation Period, an amount equal to such net capital appreciation, before taking into account
 any Performance Fee to be paid to the Investment Advisor, shall be debited to and reduce any
 unrecovered balance in the Loss Recovery Account, but not below zero. Solely for purposes of
 this paragraph, in determining the Loss Recovery Account, net capital appreciation and net capital



                                                  6
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21               Entered 08/17/21 17:00:39          Page 26 of
                                         65



 depreciation for any applicable Calculation Period shall be calculated by taking into account the
 amount of the Management Fee paid for such period.

                        (d)    In the event that all or a portion of the Fund’s capital is distributed
 or withdrawn while there exists an unrecovered balance in the Loss Recovery Account, the
 unrecovered balance in the Loss Recovery Account shall be reduced as of the beginning of the
 next Calculation Period by an amount equal to the product obtained by multiplying the balance in
 such Loss Recovery Account by a fraction, the numerator of which is the amount distributed or
 withdrawn with respect to the immediately preceding distribution or withdrawal date, and the
 denominator of which is the total fair value of the Fund’s Investment immediately prior to such
 distribution or withdrawal.

                        (e)    For purposes of this Section 10, the net capital appreciation and net
 capital depreciation of the Fund’s Investments for any given period will be calculation in
 accordance with the then current valuation policy of the Investment Advisor, a copy of which will
 be provided upon the General Partner’s request. As soon as reasonably practicable following the
 end of a Calculation Period, the Investment Advisor shall deliver, or cause to be delivered, to the
 General Partner a statement showing the calculation of the Performance Fee, if any, with respect
 to such Calculation Period. The Performance Fee, if any, shall be payable within three (3) business
 days of the General Partner’s receipt of such statement.

                         (f)     Payments due to the Investment Advisor shall be made by wire
 transfer to:

                         Bank Name: Compass Bank
                         ABA#:      113010547
                         FBO:       Highland Capital Management, L.P. (Master Operating
                                    Account)
                         Acct#:     0025876342

                         (g)     For purposes of this Section 10, the following terms have the
 definitions set forth below:

                          “Calculation Period” means the period commencing on the Effective Date
 (in the case of the initial Calculation Period) and thereafter each period commencing as of the day
 following the last day of the preceding Calculation Period, and ending as of the close of business
 on the first to occur of the following: (i) the last day of a calendar year; (ii) the distribution or
 withdrawal of capital of the Fund (but only with respect to such distributed or withdrawn amount);
 (iii) the permitted transfer of all or any portion of a partner’s interest in the Fund; and (iv) the final
 capital distribution of the Fund following its dissolution;

                        “Investments” means all investments, securities, cash, receivables,
 financial instruments, contracts and other assets, whether tangible or intangible, owned by the
 Fund;




                                                     7
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21               Entered 08/17/21 17:00:39         Page 27 of
                                         65



                           “Net Assets” means, with respect to the Fund as of any date, the excess of
 the total fair value of all Investments over the total liabilities, debts and obligations of the Fund, in
 each case, calculated on an accrual basis in accordance with accounting principles generally
 accepted in the United States and the then current valuation policy of the Service Provider, a copy
 of which will be provided to the General Partner upon request; and

                       “Services Agreement” means that certain Second Amended and Restated
 Service Agreement, dated effective as of the Effective Date, by and among the Parties, as amended,
 restated, modified and supplemented from time to time.



                 11.     Exculpation; Indemnification.

                       (a)      Whether or not herein expressly so provided, every provision of this
 Agreement relating to the conduct or affecting the liability of or affording protection to the
 Investment Advisor, its members or any of their respective affiliates and their respective partners,
 members, officers, directors, employees, shareholders and agents (including parties acting as
 agents for the execution of transactions) (each, a “Covered Person” and collectively, “Covered
 Persons”) shall be subject to the provisions of this Section.

                         (b)     To the fullest extent permitted by law, no Covered Person shall be
 liable to the General Partner or the Fund or any of its subsidiaries or anyone for any reason
 whatsoever (including but not limited to (i) any act or omission by any Covered Person in
 connection with the conduct of the business of the General Partner or the Fund, that is determined
 by such Covered Person in good faith to be in or not opposed to the best interests of the General
 Partner or the Fund, (ii) any act or omission by any Covered Person based on the suggestions of
 any professional advisor of the General Partner or the Fund or any of its subsidiaries whom such
 Covered Person believes is authorized to make such suggestions on behalf of the General Partner
 or the Fund or any of its subsidiaries, (iii) any act or omission by the General Partner or the Fund
 or any of its subsidiaries, or (iv) any mistake, negligence, misconduct or bad faith of any broker
 or other agent of the General Partner or the Fund or any of its subsidiaries selected by Covered
 Person with reasonable care), unless any act or omission by such Covered Person constitutes
 willful misconduct or gross negligence by such Covered Person (as determined by a non-
 appealable judgment of a court of competent jurisdiction).

                        (c)    Covered Persons may consult with legal counsel or accountants
 selected by such Covered Person and any act or omission by such Covered Person on behalf of the
 General Partner or the Fund or any of its subsidiaries or in furtherance of the business of the
 General Partner or the Fund or any of its subsidiaries in good faith in reliance on and in accordance
 with the advice of such counsel or accountants shall be full justification for the act or omission,
 and such Covered Person shall be fully protected in so acting or omitting to act if the counsel or
 accountants were selected with reasonable care.

                       (d)     To the fullest extent permitted by law, the General Partner and the
 Fund and its subsidiaries shall indemnify and hold harmless Covered Persons (the “Indemnified


                                                    8
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21            Entered 08/17/21 17:00:39         Page 28 of
                                         65



 Party”), from and against any and all claims, liabilities, damages, losses, costs and expenses,
 including amounts paid in satisfaction of judgments, in compromises and settlements, as fines and
 penalties and legal or other costs and expenses of investigating or defending against any claim or
 alleged claim, of any nature whatsoever, known or unknown, liquidated or unliquidated, that are
 incurred by any Indemnified Party and arise out of or in connection with the business of the
 General Partner or the Fund or any of its subsidiaries, any investment made under or in connection
 with this Agreement, or the performance by the Indemnified Party of Covered Person’s
 responsibilities hereunder and against all taxes, charges, duties or levies incurred by such Covered
 Person or any Indemnified Party in connection with the General Partner or the Fund or any of its
 subsidiaries, provided that an Indemnified Party shall not be entitled to indemnification hereunder
 to the extent the Indemnified Party’s conduct constitutes willful misconduct or gross negligence
 (as determined by a non-appealable judgment of a court of competent jurisdiction). The
 termination of any proceeding by settlement, judgment, order or upon a plea of nolo contendere or
 its equivalent shall not, of itself, create a presumption that the Indemnified Party’s conduct
 constituted willful misconduct or gross negligence.

                         (e)     Expenses incurred by an Indemnified Party in defense or settlement
 of any claim that shall be subject to a right of indemnification hereunder, shall be advanced by the
 General Partner prior to the final disposition thereof upon receipt of an undertaking by or on behalf
 of the Indemnified Party to repay the amount advanced to the extent that it shall be determined
 ultimately that the Indemnified Party is not entitled to be indemnified hereunder.

                       (f)      The right of any Indemnified Party to the indemnification provided
 herein shall be cumulative of, and in addition to, any and all rights to which the Indemnified Party
 may otherwise be entitled by contract or as a matter of law or equity and shall be extended to the
 Indemnified Party’s successors, assigns and legal representatives.

                         (g)    The provisions of this Section are expressly intended to confer
 benefits upon Covered Persons and such provisions shall remain operative and in full force and
 effect regardless of the expiration or any termination of this Agreement.

                        (h)       In no event shall any Covered Person be liable for special,
 exemplary, punitive, indirect, or consequential loss, or damage of any kind whatsoever, including
 without limitation lost profits.

                        (i)    No Covered Person shall be liable hereunder for any settlement of
 any action or claim effected without its written consent thereto.

                        (j)     Pursuant to the exculpation and indemnification provisions
 described above, the Investment Advisor and each Indemnified Party will generally not be liable
 to the General Partner or the Fund for any act or omission (or alleged act or omission), absent bad
 faith, willful misconduct, fraud or gross negligence, and the General Partner and the Fund will
 generally be required to indemnify such persons against any Losses they may incur by reason of
 any act or omission (or alleged act or omission) related to the General Partner, the Fund or its
 subsidiaries, absent bad faith, willful misconduct, fraud or gross negligence. As a result of these
 provisions, the General Partner, the Fund and its subsidiaries, as applicable (not the Investment


                                                  9
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21            Entered 08/17/21 17:00:39        Page 29 of
                                         65



 Advisor or any other Indemnified Party) will be responsible for any Losses resulting from trading
 errors and similar human errors, absent bad faith, willful misconduct, fraud or gross negligence or
 the ability to waive or limit such Losses under applicable law. Trading errors might include, for
 example, keystroke errors that occur when entering trades into an electronic trading system or
 typographical or drafting errors related to derivatives contracts or similar agreements. Given the
 volume of transactions executed by the Investment Advisor and its affiliates on behalf of the Fund
 and/or its subsidiaries, the General Partner acknowledges that trading errors (and similar errors)
 will occur and that the General Partner will be responsible for any resulting Losses, even if such
 Losses result from the negligence (but not gross negligence) of the Investment Advisor or its
 affiliates.

                  12.     Activities of the Investment Advisor and Others. The Investment Advisor,
 and its affiliates may engage, simultaneously with their investment management activities on
 behalf of the Fund, in other businesses, and may render services similar to those described in this
 Agreement to other individuals, companies, trusts or persons, and shall not by reason of such
 engaging in other businesses or rendering of services for others be deemed to be acting in conflict
 with the interests of the Fund. Notwithstanding the foregoing, the Investment Advisor and its
 affiliates shall devote as much time to provide advisory service to the General Partner with respect
 to the management of the Fund’s assets as the Investment Advisor deems necessary and
 appropriate. In addition, the Investment Advisor or any of its affiliates, in their individual
 capacities, may engage in securities transactions which may be different than, and contrary to, the
 investment advice provided by the Investment Advisor to the General Partner with respect to the
 Fund. The Investment Advisor may give advice and recommend securities to, or buy securities
 for, accounts and other clients, which advice or securities may differ from advice given to, or
 securities recommended or bought for, the Fund, even though their investment objectives may be
 the same or similar. The Investment Advisor may recommend transactions in securities and other
 assets in which the Investment Advisor has an interest, including securities or other assets issued
 by affiliates of the Investment Manager. Each of the General Partner and the Fund acknowledges
 that it has received, reviewed and had an opportunity with respect to (a) a copy of Part 2 of the
 Investment Advisor’s Form ADV, and (b) the supplemental disclosures attached hereto as Exhibit
 A, each of which further describes conflicts of interest relating to the Investment Advisor, its
 affiliates and their respective advised accounts.

                 13.     Term. This Agreement shall remain in effect through an initial term
 concluding December 31, 2017 and shall be automatically extended for additional one-year terms
 thereafter, except that it may be terminated by the Investment Advisor, on the one hand, or by the
 General Partner and the Fund, on the other hand, upon at least 90 days’ prior written notice to the
 General Partner or the Investment Advisor, as the case may be, prior to General Partner’s fiscal
 year-end.

                14.     Miscellaneous.

                        (a)   Notices. Any notice, consent or other communication made or given
 in connection with this Agreement shall be in writing and shall be deemed to have been duly given
 when delivered by hand or facsimile or five days after mailed by certified mail, return receipt
 requested, as follows:



                                                 10
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21           Entered 08/17/21 17:00:39        Page 30 of
                                         65



                               If to the Investment Advisor, to:

                               Highland Capital Management, L.P.
                               300 Crescent Court, Suite 700
                               Dallas, Texas 75201
                               Telephone Number: (972) 628-4100
                               Facsimile Number: (972) 628-4147

                               If to the General Partner or the Fund, to:

                               Charitable DAF GP, LLC
                               4140 Park Lake Avenue, Suite 600
                               Raleigh, North Carolina 27612
                               Attention: Grant Scott
                               Telephone Number: (919) 854-1407
                               Facsimile Number: (919) 854-1401

                      (b)     Entire Agreement. This Agreement contains all of the terms agreed
 upon or made by the parties relating to the subject matter of this Agreement, and supersedes all
 prior and contemporaneous agreements, negotiations, correspondence, undertakings and
 communications of the parties, oral or written, respecting such subject matter.

                         (c)    Amendments and Waivers. No provision of this Agreement may be
 amended, modified, waived or discharged except as agreed to in writing by the parties. No
 amendment to this Agreement may be made without first obtaining the required approval from the
 Fund. The failure of a party to insist upon strict adherence to any term of this Agreement on any
 occasion shall not be considered a waiver thereof or deprive that party of the right thereafter to
 insist upon strict adherence to that term or any other term of this Agreement.

                         (d)      Binding Effect; Assignment. This Agreement shall be binding upon
 and inure to the benefit of the General Partner, the Fund, the Investment Advisor, each Indemnified
 Party and their respective successors and permitted assigns. Any person that is not a signatory to
 this Agreement but is nevertheless conferred any rights or benefits hereunder (e.g., officers,
 partners and personnel of the Investment Advisor and others who are entitled to indemnification
 hereunder) shall be entitled to such rights and benefits as if such person were a signatory hereto,
 and the rights and benefits of such person hereunder may not be impaired without such person’s
 express written consent. No party to this Agreement may assign (as such term is defined under
 the U.S. Investment Advisers Act of 1940, as amended) all or any portion of its rights, obligations
 or liabilities under this Agreement without the prior written consent of the other parties to this
 Agreement; provided; however, that the Investment Advisor may assign all or any portion of its
 rights, obligations and liabilities hereunder to any of its affiliates at its discretion.

                       (e)     Governing Law. Notwithstanding the place where this Agreement
 may be executed by any of the parties thereto, the parties expressly agree that all terms and
 provisions hereof shall be governed by and construed in accordance with the laws of the State of
 Texas applicable to agreements made and to be performed in that State.



                                                 11
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21            Entered 08/17/21 17:00:39         Page 31 of
                                         65



                        (f)      Jurisdiction; Venue; Waiver of Jury Trial. The Parties hereby agree
 that any action, claim, litigation, or proceeding of any kind whatsoever against any other Party in
 any way arising from or relating to this Agreement and all contemplated transactions, including
 claims sounding in contract, equity, tort, fraud and statute (“Dispute”) shall be submitted
 exclusively to the U.S. District Court for the Northern District of Texas or, if such court does not
 have subject matter jurisdiction, the courts of the State of Texas sitting in Dallas County, and any
 appellate court thereof (“Enforcement Court”). Each Party irrevocably and unconditionally
 submits to the exclusive personal and subject matter jurisdiction of the Enforcement Court for any
 Dispute and agrees to bring any Dispute only in the Enforcement Court. Each Party further agrees
 it shall not commence any Dispute in any forum, including administrative, arbitration, or litigation,
 other than the Enforcement Court. Each Party agrees that a final judgment in any such action,
 litigation, or proceeding is conclusive and may be enforced in other jurisdictions by suit on the
 judgment or in any other manner provided by law.

                 EACH PARTY IRREVOCABLY AND UNCONDITIONALLY
 WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
 IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL ACTION, PROCEEDING, CAUSE
 OF ACTION OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
 AGREEMENT, INCLUDING ANY EXHIBITS, SCHEDULES, AND APPENDICES
 ATTACHED TO THIS AGREEMENT, OR THE TRANSACTIONS CONTEMPLATED
 HEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
 REPRESENTATIVE OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR
 OTHERWISE, THAT THE OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
 FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) IT HAS CONSIDERED
 THE IMPLICATIONS OF THIS WAIVER, (C) IT MAKES THIS WAIVER KNOWINGLY
 AND VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS
 AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
 CERTIFICATIONS IN THIS SECTION.

                      Nothing in this Section 14(f) shall be construed to limit either party’s right
 to obtain equitable or injunctive relief in a court of competent jurisdiction in appropriate
 circumstances.

                       (g)    Headings. The headings contained in this Agreement are intended
 solely for convenience and shall not affect the rights of the parties to this Agreement.

                        (h)    Counterparts. This Agreement may be signed in any number of
 counterparts with the same effect as if the signatures to each counterpart were upon a single
 instrument, and all such counterparts together shall be deemed an original of this Agreement.

                       (i)      Survival. The provisions of Sections 8, 9, 10, 11 and 14 hereof shall
 survive the termination of this Agreement.

                         (j)     Pronouns. All pronouns shall be deemed to refer to the masculine,
 feminine, neuter, singular or plural as the identity of the person or persons’ firm or company may
 require in the context thereof.


                                                  12
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21          Entered 08/17/21 17:00:39       Page 32 of
                                         65



                     (k)     Arm’s-Length Agreement. The General Partner and the Fund have
 approved this Agreement and reviewed the activities described in Section 12 and in the Investment
 Advisor’s Form ADV and the risks related thereto.

                                   [Signature Page to Follow]




                                                13
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 33 of
                                         65
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 34 of
                                         65
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21              Entered 08/17/21 17:00:39          Page 35 of
                                         65



                                             EXHIBIT A

                                      Supplemental Disclosures

 Potential Conflicts of Interest

 The scope of the activities of Highland Capital Management, L.P. (the “Investment Adviser”), its
 affiliates, and the funds and clients managed or advised by the Investment Adviser or any of its
 affiliates may give rise to conflicts of interest or other restrictions and/or limitations imposed on
 Charitable DAF Fund, L.P. and its subsidiaries (collectively, the “Fund”) in the future that cannot
 be foreseen or mitigated at this time. The following briefly summarizes some of these conflicts,
 but is not intended to be an exhaustive list of all such conflicts. Additional conflicts are described
 in the Investment Adviser’s Form ADV. You are urged to review the Investment Adviser’s Form
 ADV in its entirety prior to investing in the Fund.1

 Highland Group & Highland Accounts. None of the Investment Adviser, its affiliates and their
 respective officers, directors, shareholders, members, partners, personnel and employees
 (collectively, the “Highland Group”) is precluded from engaging in or owning an interest in other
 business ventures or investment activities of any kind, whether or not such ventures are
 competitive with the Fund. The Investment Adviser is permitted to manage other client accounts,
 and does manage other client accounts, some of which may have objectives similar or identical to
 those of the Fund, including other collective investment vehicles that may be managed by the
 Highland Group and in which the Investment Adviser or any of its affiliates may have an equity
 interest.

 The Fund will be subject to a number of actual and potential conflicts of interest involving the
 Highland Group including, among other things, the fact that: (i) the Highland Group conducts
 substantial investment activities for accounts, funds, collateralized debt obligations and
 collateralized loan obligations that invest in leveraged loans (collectively, “CDOs”) and other
 vehicles managed by members of the Highland Group (collectively, “Highland Accounts”) in
 which the Fund has no interest; (ii) the Highland Group advises Highland Accounts, which utilize
 the same, similar or different methodologies as the Fund and may have financial incentives
 (including, without limitation, as it relates to the composition of investors in such funds and
 accounts or to the Highland Group’s compensation arrangements) to favor certain Highland
 Accounts over the Fund; (iii) the Highland Group may use the strategy described herein in certain
 Highland Accounts; (iv) the Investment Adviser may give advice and recommend securities to, or
 buy or sell securities for, the Fund, which advice or securities may differ from advice given to, or
 securities recommended or bought or sold for, Highland Accounts; (v) the Investment Adviser has
 the discretion, to the extent permitted under applicable law, to use its affiliates as service providers
 to the Fund and its portfolio investments; (vi) certain investors affiliated with the Highland Group
 may choose to personally invest only in certain funds advised by the Highland Group and the
 amounts invested by them in such funds is expected to vary significantly; (vii) the Highland Group
 and Highland Accounts may actively engage in transactions in the same securities sought by the

 1
    The Investment Adviser’s latest Form ADV filed and Part 2 Brochures can be accessed here:
 https://adviserinfo.sec.gov/IAPD/IAPDFirmSummary.aspx?ORG_PK=110126
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21              Entered 08/17/21 17:00:39         Page 36 of
                                         65



 Fund and, therefore, may compete with the Fund for investment opportunities or may hold
 positions opposite to positions maintained by the Fund; (viii) the Fund may invest in CDOs and
 Highland Accounts managed by members of the Highland Group; and (ix) the Investment Adviser
 will devote to the Fund only as much time as the Investment Adviser deems necessary and
 appropriate to manage the Fund’s business.

 The Investment Adviser undertakes to resolve conflicts in a fair and equitable basis, which in some
 instances may mean a resolution that would not maximize the benefit to the Fund’s investors.

 Allocation of Trading Opportunities. It is the policy of the Investment Adviser to allocate
 investment opportunities fairly and equitably over time. This means that such opportunities will
 be allocated among those accounts for which participation in the respective opportunity is
 considered appropriate, taking into account, among other considerations: (i) fiduciary duties owed
 to the accounts; (ii) the primary mandate of the accounts; (iii) the capital available to the accounts;
 (iv) any restrictions on the accounts and the investment opportunity; (v) the sourcing of the
 investment, size of the investment and amount of follow-on available related to the investment;
 (vi) whether the risk-return profile of the proposed investment is consistent with the account’s
 objectives and program, whether such objectives are considered in light of the specific investment
 under consideration or in the context of the portfolio’s overall holdings; (vii) the potential for the
 proposed investment to create an imbalance in the account’s portfolio (taking into account
 expected inflows and outflows of capital); (viii) liquidity requirements of the account; (ix)
 potentially adverse tax consequences; (x) regulatory and other restrictions that would or could limit
 an account’s ability to participate in a proposed investment; and (xi) the need to re-size risk in the
 account’s portfolio.

 The Investment Adviser has the authority to allocate trades to multiple Highland Accounts on an
 average price basis or on another basis it deems fair and equitable. Similarly, if an order for any
 accounts cannot be fully allocated under prevailing market conditions, the Investment Adviser may
 allocate the trades among different accounts on a basis it considers fair and equitable over time.
 One or more of the foregoing considerations may (and are often expected to) result in allocations
 among the Fund and one or more Highland Accounts on other than a pari passu basis. The
 Investment Adviser will allocate investment opportunities across its accounts for which the
 opportunities are appropriate, consistent with (i) its internal conflict of interest and allocation
 policies and (ii) the requirements of the U.S. Investment Advisers Act of 1940, as amended. The
 Investment Adviser will seek to allocate investment opportunities among such entities in a manner
 that is fair and equitable over time and consistent with its allocation policy. However, there is no
 assurance that such investment opportunities will be allocated to the Fund fairly or equitably in
 the short-term or over time and there can be no assurance that the Fund will be able to participate
 in all investment opportunities that are suitable for it.

 The Investment Adviser and/or its affiliates may open “average price” accounts with brokers. In
 an “average price” account, purchase and sale orders placed during a trading day for the Fund, the
 Highland Accounts or affiliates of the Investment Adviser are combined, and securities bought
 and sold pursuant to such orders are allocated among such accounts on an average price basis.
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21              Entered 08/17/21 17:00:39         Page 37 of
                                         65



 Highland Group Trading. As part of their regular business, the members of the Highland Group
 hold, purchase, sell, trade or take other related actions both for their respective accounts and for
 the accounts of their respective clients, on a principal or agency basis, with respect to loans,
 securities and other investments and financial instruments of all types. The members of the
 Highland Group also provide investment advisory services, among other services, and engage in
 private equity, real estate and capital markets oriented investment activities. The members of the
 Highland Group will not be restricted in their performance of any such services or in the types of
 debt or equity investments which they may make. The members of the Highland Group may have
 economic interests in or other relationships with obligors or issuers in whose obligations or
 securities or credit exposures the Fund may invest. In particular, such persons may make and/or
 hold an investment in an obligor’s or issuer’s securities that may be pari passu, senior or junior in
 ranking to an investment in such obligor’s or issuer’s securities made and/or held by the Fund or
 in which partners, security holders, members, officers, directors, agents, personnel or employees
 of such persons serve on boards of directors or otherwise have ongoing relationships. Each of such
 ownership and other relationships may result in securities laws restrictions on transactions in such
 securities by the Fund and otherwise create conflicts of interest for the Fund. In such instances, the
 members of the Highland Group may in their discretion make investment recommendations and
 decisions that may be the same as or different from those made with respect to the Fund’s
 investments. In connection with any such activities described above, the members of the Highland
 Group may hold, purchase, sell, trade or take other related actions in securities or investments of
 a type that may be suitable to investments for the Fund. The members of the Highland Group will
 not be required to offer such securities or investments to the Fund or provide notice of such
 activities to the Fund. In addition, in managing the Fund’s portfolio, the Investment Adviser may
 take into account its relationship or the relationships of its affiliates with obligors and their
 respective affiliates, which may create conflicts of interest. Furthermore, in connection with
 actions taken in the ordinary course of business of the Investment Adviser in accordance with its
 fiduciary duties to its other clients, the Investment Adviser may take, or be required to take, actions
 which adversely affect the interests of the Fund.

 The Highland Group has invested and may continue to invest in investments that would also be
 appropriate for the Fund. Such investments may be different from those made by the Fund. The
 Highland Group does not have any duty, in making or maintaining such investments, to act in a
 way that is favorable to the Fund or to offer any such opportunity to the Fund, subject to the
 Investment Adviser’s internal allocation policy. The investment policies, fee arrangements and
 other circumstances applicable to such other accounts and investments may vary from those
 applicable to the Fund and its investments. The Highland Group may also provide advisory or
 other services for a customary fee with respect to investments made or held by the Fund, and
 neither the Fund nor its investors shall have any right to such fees. The Highland Group may also
 have ongoing relationships with, render services to or engage in transactions with other clients
 who make investments of a similar nature to those of the Fund, and with companies whose
 securities or properties are acquired by the Fund.

 As further described below, in connection with the foregoing activities the Highland Group may
 from time to time come into possession of material nonpublic information that limits the ability of
 the Investment Adviser to effect a transaction for the Fund, and the Fund’s investments may be
 constrained as a consequence of the Investment Adviser’s inability to use such information for
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21             Entered 08/17/21 17:00:39         Page 38 of
                                         65



 advisory purposes or otherwise to effect transactions that otherwise may have been initiated on
 behalf of its clients, including the Fund.

 Although the professional staff of the Investment Adviser will devote as much time to the Fund as
 the Investment Adviser deems appropriate to perform its duties in accordance with the Fund’s
 advisory agreement and in accordance with reasonable commercial standards, the staff may have
 conflicts in allocating its time and services among the Fund and the Investment Adviser’s other
 accounts.

 Various Activities of the Investment Adviser and its Affiliates. The directors, officers, personnel,
 employees and agents of the Investment Adviser and its affiliates may, subject to applicable law,
 serve as directors (whether supervisory or managing), officers, personnel, employees, partners,
 agents, nominees or signatories or provide banking, agency, insurance and/or other services, and
 receive arm’s length fees in connection with such services, for the Fund or its investments or other
 entities that operate in the same or a related line of business as the, for other clients managed by
 the Investment Adviser or its affiliates, or for any obligor or issuer in respect of the CDOs, and the
 Fund shall have no right to any such fees. In serving in these multiple capacities, they may have
 obligations to such other clients or investors in those entities, the fulfillment of which may not be
 in the best interests of the Fund. The Fund may compete with other Highland Accounts for capital
 and investment opportunities.

 There is no limitation or restriction on the Investment Adviser or any of its affiliates with regard
 to acting as investment adviser or collateral manager (or in a similar role) to other parties or
 persons. This and other future activities of the Investment Adviser and/or its affiliates may give
 rise to additional conflicts of interest. Such conflicts may relate to obligations that the Investment
 Adviser’s investment committee, the Investment Adviser or its affiliates have to other clients.

 The Investment Adviser and its affiliates may participate in creditors or other committees with
 respect to the bankruptcy, restructuring or workout of an investment of the Fund or another
 account. In such circumstances, the Investment Adviser or its affiliates may take positions on
 behalf of themselves or another account that are adverse to the interests of the Fund.

 The Investment Adviser and/or its affiliates may act as an underwriter, arranger or placement
 agent, or otherwise participate in the origination, structuring, negotiation, syndication or offering
 of CDOs, Highland Accounts and other investments purchased by the Fund. Such transactions
 shall be subject to fees that are intended to be no greater than arm’s-length fees, and the Fund shall
 have no right to any such fees. There is no expectation for preferential access to transactions
 involving CDOs and Highland Accounts that are underwritten, originated, arranged or placed by
 the Investment Adviser and/or its affiliates and the Fund shall not have any right to any such fees.

 Investments in Highland Accounts Managed by the Investment Manager or its Affiliates. The Fund
 may invest a significant portion of its capital in Highland Accounts. The Investment Adviser or
 its affiliates will receive senior and subordinated management fees and, in some cases, a
 performance-based allocation or fee with respect to its role as general partner and/or manager of
 the Highland Accounts. If the Fund invests in Highland Accounts in secondary transactions, the
 Fund will indirectly pay the fees (senior and subordinated) of such Highland Accounts and any
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21             Entered 08/17/21 17:00:39         Page 39 of
                                         65



 carried interest. If the Fund provides all of the equity for a Highland Account, there may be no
 third party with whom the amount of such fees, expenses and carried interest can be negotiated on
 an arm’s-length basis. The Investment Adviser or its affiliates will have conflicting division of
 loyalties and responsibilities regarding the Fund and a Highland Account, and certain other
 conflicts of interest would be inherent in the situation. There can be no assurance that the interests
 of the Fund would not be subordinated to those of a Highland Account or to other interests of the
 Investment Adviser.

 Multiple Levels of Fees. The Investment Adviser and the Highland Accounts are expected to
 impose management fees, other administrative fees, carried interest and other performance
 allocations on realized and unrealized appreciation in the value of the assets managed and other
 income. This may result in greater expense than if investors in the Fund were able to invest directly
 in the Highland Accounts or their respective underlying investments. Investors in the Fund should
 take into account that the return on their investment will be reduced to the extent of both levels of
 fees. The general partner or manager of a Highland Account may receive the economic benefit of
 certain fees from its portfolio companies for services and in connection with unconsummated
 transactions (e.g., break-up, placement, monitoring, directors’, organizational and set-up fees and
 financial advisory fees).

 Cross Transactions and Principal Transactions. The Investment Adviser may effect client cross-
 transactions where the Investment Adviser causes a transaction to be effected between the Fund
 and another client advised by it or any of its affiliates. The Investment Adviser may engage in a
 client cross-transaction involving the Fund any time that the Investment Adviser believes such
 transaction to be fair to the Fund and such other client.

 The Investment Adviser may effect principal transactions where the Fund acquires securities from
 or sells securities to the Investment Adviser and/or its affiliates, in each case in accordance with
 applicable law, which will include the Investment Adviser obtaining independent consent on
 behalf of the Fund prior to engaging in any such principal transaction between the Fund and the
 Investment Adviser or its affiliates.

 The Investment Adviser may advise the Fund to acquire or dispose of securities in cross trades
 between the Fund and other clients of the Investment Adviser or its affiliates in accordance with
 applicable legal and regulatory requirements. In addition, the Fund may invest in securities of
 obligors or issuers in which the Investment Adviser and/or its affiliates have a debt, equity or
 participation interest, and the holding and sale of such investments by the Fund may enhance the
 profitability of the Investment Adviser’s own investments in such companies. Moreover, the Fund
 may invest in assets originated by the Investment Adviser or its affiliates. In each such case, the
 Investment Adviser and such affiliates may have a potentially conflicting division of loyalties and
 responsibilities regarding the Fund and the other parties to such trade. Under certain circumstances,
 the Investment Adviser and its affiliates may determine that it is appropriate to avoid such conflicts
 by selling a security at a fair value that has been calculated pursuant to the Investment Adviser’s
 valuation procedures to another client managed or advised by the Investment Adviser or such
 affiliates. In addition, the Investment Adviser may enter into agency cross-transactions where it or
 any of its affiliates acts as broker for the Fund and for the other party to the transaction, to the
 extent permitted under applicable law. The Investment Adviser may obtain independent consent
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21             Entered 08/17/21 17:00:39         Page 40 of
                                         65



 in writing on behalf of the Fund, which consent may be provided by the managing member of the
 General Partner or any other independent party on behalf of the Fund, if any such transaction
 requires the consent of the Fund under Section 206(3) of the U.S. Investment Advisers Act of
 1940, as amended.

 Material Non-Public Information. There are generally no ethical screens or information barriers
 among the Investment Adviser and certain of its affiliates of the type that many firms implement
 to separate persons who make investment decisions from others who might possess material, non-
 public information that could influence such decisions. If the Investment Adviser, any of its
 personnel or its affiliates were to receive material non-public information about a particular obligor
 or issuer, or have an interest in causing the Fund to acquire a particular security, the Investment
 Adviser may be prevented from advising the Fund to purchase or sell such asset due to internal
 restrictions imposed on the Investment Adviser. Notwithstanding the maintenance of certain
 internal controls relating to the management of material nonpublic information, it is possible that
 such controls could fail and result in the Investment Adviser, or one of its investment professionals,
 buying or selling an asset while, at least constructively, in possession of material non-public
 information. Inadvertent trading on material nonpublic information could have adverse effects on
 the Investment Adviser’s reputation, result in the imposition of regulatory or financial sanctions,
 and as a consequence, negatively impact the Investment Adviser’s ability to perform its portfolio
 management services to the Fund. In addition, while the Investment Adviser and certain of its
 affiliates currently operate without information barriers on an integrated basis, such entities could
 be required by certain regulations, or decide that it is advisable, to establish information barriers.
 In such event, the Investment Adviser’s ability to operate as an integrated platform could also be
 impaired, which would limit the Investment Adviser’s access to personnel of its affiliates and
 potentially impair its ability to manage the Fund’s investments.

 Conflicts Relating to Equity and Debt Ownership by the Fund and Affiliates. In certain
 circumstances, the Fund and other client accounts may invest in securities or other instruments of
 the same issuer (or affiliated group of issuers) having a different seniority in the issuer’s capital
 structure. If the issuer becomes insolvent, restructures or suffers financial distress, there may be a
 conflict between the interests in the Fund and those other accounts insofar as the issuer may be
 unable (or in the case of a restructuring prior to bankruptcy may be expected to be unable) to satisfy
 the claims of all classes of its creditors and security holders and the Fund and such other accounts
 may have competing claims for the remaining assets of such issuers. Under these circumstances
 it may not be feasible for the Investment Adviser to reconcile the conflicting interests in the Fund
 and such other accounts in a way that protects the Fund’s interests. Additionally, the Investment
 Adviser or its nominees may in the future hold board or creditors’ committee memberships which
 may require them to vote or take other actions in such capacities that might be conflicting with
 respect to certain funds managed by the Investment Adviser in that such votes or actions may favor
 the interests of one account over another account. Furthermore, the Investment Adviser’s fiduciary
 responsibilities in these capacities might conflict with the best interests of the investors.

 Other Fees. The Investment Adviser and its affiliates are permitted to receive consulting fees,
 investment banking fees, advisory fees, breakup fees, director’s fees, closing fees, transaction fees
 and similar fees in connection with actual or contemplated investments. Such fees will not reduce
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21          Entered 08/17/21 17:00:39       Page 41 of
                                         65



 or offset the Management Fee. Conflicts of interest may also arise due to the allocation of such
 fees to or among co-investors.

 Soft Dollars. The Investment Adviser’s authority to use “soft dollar” credits generated by the
 Fund’s securities transactions to pay for expenses that might otherwise have been borne by the
 Investment Adviser may give the Investment Adviser an incentive to select brokers or dealers for
 transactions, or to negotiate commission rates or other execution terms, in a manner that takes
 into account the soft dollar benefits received by the Investment Adviser rather than giving
 exclusive consideration to the interests of the Fund.
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 42 of
                                         65



                     EXHIBIT 4
          to DECLARATION OF MARK PATRICK
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21          Entered 08/17/21 17:00:39       Page 43 of
                                         65




 November 30, 2020

 Charitable DAF GP, LLC
 4140 Park Lake Avenue, Suite 600
 Raleigh, North Carolina 27612
 Attention: Grant Scott

         RE:      Termination of Second Amended and Restated Investment Advisory
                  Agreement, dated January 1, 2017, by and among Highland Capital
                  Management, L.P. (“HCMLP”), Charitable DAF Fund, L.P., and Charitable
                  DAF GP, LLC (the “Agreement”).

 To Whom It May Concern:

 As set forth in Section 13 of the Agreement, the Agreement is terminable at will upon at least 90
 days advance written notice.

 By this letter, HCMLP is notifying you that it is terminating the Agreement. Such termination
 will be effective 90 days from the date hereof. HCMLP reserves the right to rescind this notice
 of termination.

 Please feel free to contact me with any questions.

 Sincerely,

 HIGHLAND CAPITAL MANAGEMENT, L.P.

 /s/ James P. Seery, Jr.

 James P. Seery, Jr.
 Chief Executive Officer
 Chief Restructuring Officer




 DOCS_NY:41559.1 36027/002
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 44 of
                                         65



                     EXHIBIT 5
          to DECLARATION OF MARK PATRICK
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21               Entered 08/17/21 17:00:39          Page 45 of
                                         65
                                                                               EXECUTION VERSION



                              SHARED RESOURCES AGREEMENT

         This Shared Resources Agreement (including the Schedule attached hereto, this “Agreement”) is
 entered into effective as of March 1, 2021 (the “Effective Date”) by and among Highland Capital
 Management, L.P. (“HCMLP”) and the following parties (collectively, the “NexPoint Parties”): NexPoint
 Advisors, L.P. (“NPA”), and Highland Capital Management Fund Advisors, L.P. (“HCMFA”).

         The NexPoint Parties and HCMLP collectively are referred to as the “Parties” and each of them as
 a “Party”.

                                              PREAMBLE

          WHEREAS, HCMLP and the NexPoint Parties were parties to certain Shared Services Agreements
 (collectively, the “Shared Services Agreements”) pursuant to which HCMLP provided certain services,
 including access to and use of the IT-related systems and resources of HCMLP set forth on Schedule
 A to this Agreement (the “Shared Resources”).

         WHEREAS, such Shared Services Agreements were duly terminated as of February 19, 2021.

          WHEREAS, the Bankruptcy Court entered an order on February 24, 2021 (the “Order”) governing
 the transfer of books and records and data.

          WHEREAS, certain employees of HCMLP have or may form a new company (“Newco”) to
 provide services similar to certain of those provided under the Shared Service Agreements to the NexPoint
 Parties and other third parties.

          WHEREAS, pursuant to that certain Letter Agreement, dated March 1, 2021, between HCMLP and
 NPA, each of HCMLP and NPA have reached an agreement regarding the retention, assignment and
 assumption, as applicable, of certain contracts, licenses, and agreements with Bloomberg Finance L.P. and
 its subsidiaries and affiliates that are needed in connection with the Parties’ respective businesses.

         WHEREAS, further to the objectives of the Order and pursuant to the terms and subject to the
 conditions set forth in this Agreements, HCMLP is willing to provide access and use of the Shared
 Resources to and by the NexPoint Parties in consideration of payments and other agreements of the
 NexPoint Parties contained herein.

        NOW, THEREFORE, in consideration of the covenants and agreements set forth in this Agreement
 and for other good and valuable consideration, the receipt and sufficiency of which are hereby
 acknowledged, the Parties agree as follows:

 I.      RESOURCES AND PAYMENTS

          Section 1.1     Access to Certain Shared Resources.

          (a)     Subject to terms and conditions set forth in this Agreement and the NexPoint Parties’
 compliance therewith, HCMLP shall provide employees and personnel of the NexPoint Parties with access
 to and use of the Shared Resources during the term of this Agreement. For the avoidance of doubt, the
 Parties agree that NexPoint Parties will have access to the same books and records as available under the
 applicable Shared Services Agreements; provided, however, that notwithstanding anything herein or in the
 Shared Services Agreements to the contrary, none of the NexPoint Parties, Newco or any of their respective



 ActiveUS 185044344v.7
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                  Entered 08/17/21 17:00:39            Page 46 of
                                         65


 Agents (as hereinafter defined) shall have access to HCMLP’s proprietary data. In addition, HCMLP shall
 not access any of the NexPoint Parties’ proprietary data to the extent generated on or after the Effective
 Date. Further, to the extent permitted by the terms and agreements governing the Shared Resource, HCMLP
 agrees that subject to the advance written consent of HCMLP (which may be withheld in its sole discretion),
 the NexPoint Parties shall have the right to share or sublicense such Shared Resource; provided that
 HCMLP’s prior written consent shall not be required in order for the NexPoint Parties to share or sublicense
 the Shared Resources to Newco or any other person or entity (or their respective subsidiaries in existence
 as of the Effective Date) that was a historical user of a Shared Resources as of February 19, 2021 pursuant
 to a written shared services agreement with HCMLP; provided, further, that each other such person or
 entity, including Newco and any such historical user, as applicable, shall have executed and delivered to
 HCMLP a joinder to this Agreement, other than with respect to the payment obligations set forth herein,
 that is satisfactory to HCMLP in its sole reasonable discretion.

          (b)     In consideration of this Agreement, the NexPoint Parties shall make prompt payments in
 cash, by wire transfer, to HCMLP or its designee in such amounts as are set forth on Schedule A to this
 Agreement. The NexPoint Parties shall pay the amounts owed for (i) March 2021 as set forth on Schedule
 A to HCMLP on the Effective Date and (ii) April 2021 as set forth on Schedule A to HCMLP on March
 15, 2021. Thereafter, the NexPoint Parties shall make all monthly payments (or other periodic payments)
 set forth on Schedule A to HCMLP on or before the first day of the calendar month preceding the calendar
 month (or other period) to which such payment relates. The Parties acknowledge and agree that the amounts
 set forth on Schedule A reflect the historical costs for such Shared Resources as of calendar year 2020. In
 the event that the actual invoiced amounts for a given Shared Resource differ from what is set forth in the
 initial Schedule A, HCMLP shall deliver to NPA an amended Schedule A to reflect such actual amounts
 and such costs shall continue to be borne 60% by the NexPoint Parties and 40% by HCMLP and paid in
 accordance with the terms set forth herein. In the event that Schedule A is amended in accordance with the
 foregoing in respect of payments that have already been made by the NexPoint Parties hereunder, the
 applicable Party shall promptly reimburse the other Party following the delivery of the amended Schedule
 A. All payment obligations of the NexPoint Parties under this Agreement shall be joint and not several.
 Except with respect to such payment obligations, the obligations and liabilities of the NexPoint Parties
 hereunder shall be several and not joint.

         (c)    The NexPoint Parties shall pay their allocable portion of the Siepe Master Agreement for
 January 2021 and February 2021 within three (3) Business Days of being invoiced.

           (d)      Each such Shared Resource shall be renewed only to the extent necessary to remain
 available to employees and personnel of the NexPoint Parties and HCMLP for such parties to perform their
 duties consistent with past practices through the End Date (as hereinafter defined). Thereafter, no Party to
 this Agreement shall be responsible for extension or renewal of any such Shared Resource or to provide
 access to any such Shared Resource with any other Party. The aggregate cost of any renewal (even if such
 renewal extends beyond the End Date) shall be borne 60% by the NexPoint Parties and 40% by HCMLP.
 The NexPoint Parties shall promptly pay their portion of such renewal costs to HCMLP or its designee at
 the request of HCMLP at least five (5) Business Days before the date such renewal payment is required to
 be made to the applicable vendor, and assuming timely receipt of such portion, HCMLP shall timely make
 the full renewal payment to the applicable vendor. For purposes of this Agreement, “Business Day” shall
 mean a day on which the New York Stock Exchange is open for regular trading. The parties hereby agree
 to discuss the renewal of each vendor contract in respect of the Shared Resources prior to renewal and agree
 that (i) if both Parties agree that a Shared Resource in respect of such vendor contract is no longer necessary
 for each of the Parties to operate through the End Date, then such vendor contract shall not be renewed, and
 (ii) if either Party determines that a Shared Resource in respect of such vendor contract is necessary for
 such Party to operate through the End Date, such vendor contract shall be renewed and the aggregate cost
 of such renewal (even if such renewal extends beyond the term provided in Schedule A) shall be borne 60%


                                                       2
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                   Entered 08/17/21 17:00:39            Page 47 of
                                         65


 by the NexPoint Parties and 40% by HCMLP. Each of the Parties shall proceed diligently and in good
 faith, and agree to use all reasonable best efforts to do, and cause to be done, all things necessary, desirable
 and/or appropriate to ensure such Party will not need any Shared Resource following the End Date.

          (e)      The Parties acknowledge and agree that it will be necessary for HCMLP, in its sole good
 faith discretion, to employ and/or engage certain personnel (the “Necessary Personnel”) in order to
 maintain, provide access to and use of the Shared Resources as contemplated herein, and that HCMLP may
 engage former employees of HCMLP, including, without limitation, any former employee of HCMLP who
 enters into an employment or independent contractor relationship with Newco and/or the NexPoint Parties
 as Necessary Personnel to provide back-office services in connection therewith. The NexPoint Parties shall
 cooperate fully with HCMLP’s efforts to engage such Necessary Personnel and the NexPoint Parties shall
 not, and shall cause their affiliates and its and their respective employees, personnel, officers, directors,
 managers, members, representatives, agents, principals, owners, or partners (collectively, “Agents”) to not,
 directly or indirectly, prohibit, prevent, limit or otherwise discourage any former HCMLP employee or any
 other person from accepting such engagement. Notwithstanding anything herein to the contrary, in the
 event that HCMLP is unable or ceases to be able to employ and/or engage the Necessary Personnel, HCMLP
 shall thereafter have no further obligations to the NexPoint Parties or any of their Agents with respect to
 the Shared Services; provided, that, the foregoing shall not relieve the NexPoint Parties of any of their
 obligations hereunder.

         (f)     The fully loaded aggregate cost of such Necessary Personnel from the Effective Date
 through the End Date shall be borne 60% by the NexPoint Parties and 40% by HCMLP. HCMLP will
 invoice the NexPoint Parties for their allocable portion of the Necessary Personnel monthly and the
 NexPoint Parties shall make payment in respect thereof within five (5) Business Days following delivery
 of each such invoice.

         (g)       The NexPoint Parties shall, and shall ensure that their employees and personnel, comply
 with and fulfill any obligations or responsibilities applicable to employees or personnel of HCMLP under
 the policies governing the use of the Shared Resources hereunder. HCMLP shall promptly notify NPA in
 writing of (i) any changes to HCMLP’s policies governing its employees’ and personnel’s use of the Shared
 Services and (ii) any amendments to the vendor contracts underlying the Shared Resources, in each case,
 following the Effective Date, and until HCMLP has delivered such written notification, the NexPoint
 Parties shall not have any obligation to comply, or to ensure the compliance of their employees and
 personnel, with such changes and/or amendments, as applicable.

          Section 1.2     Unexpected Costs; Repairs. In the event it is necessary for the Parties to incur
  any costs (e.g., in the case of breakdowns or repairs) for the continued functionality of the Shared
  Resources, such additional expenditures shall be (i) approved by HCMLP and NPA, and (ii) borne 60%
  by the NexPoint Parties and 40% by HCMLP.

            Section 1.3     Failure to Pay; Cure Period. In the event a NexPoint Party fails to satisfy any
  payments such NexPoint Party is obligated to make pursuant to this Agreement or breaches its obligations
  under Section 1.1(d) and such NexPoint Party fails to cure such failure to make prompt payment or breach,
  as applicable, within five (5) Business Days of receipt of written notice of such failure from HCMLP,
  HCMLP shall have the right to terminate access to all Shared Resources and all respective agreements in
  connection with such Shared Resources with respect to all of the NexPoint Parties. HCMLP further agrees
  that in the event that HCMLP fails to make any payment to a Shared Resource vendor required to be made
  hereunder, the NexPoint Parties shall have the right to make the payments necessary to retain such vendor
  contract in respect of such Shared Resource and deduct the amount of such payments from future payments
  due to HCMLP under this Agreement. If the amounts paid by the NexPoint Parties exceed what would



                                                        3
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                   Entered 08/17/21 17:00:39             Page 48 of
                                         65


  otherwise be due to HCMLP from such NexPoint Parties, the NexPoint Parties may pursue recovery from
  HCMLP for such excess amount.

 II.     LIMITED LIABILITY

          Section 2.1       HCMLP shall not be liable to any person or entity, including any third party, for
  any action, inaction, or conduct of any NexPoint Party or any of their respective Agents in connection with
  use by the NexPoint Parties or their Agents of the Shared Resources under this Agreement.

         The NexPoint Parties shall not be liable to any person or entity, including any third party, for any
 obligation of HCMLP to pay any regularly scheduled fee explicitly set forth in the vendor contracts
 underlying the Shared Resources.

            Section 2.2       The NexPoint Parties shall indemnify and hold harmless HCMLP from and
  against any and all costs and expenses (including advancing of reasonable attorneys’ fees) of HCMLP or
  its affiliates or any of their Agents (including, without limitation, costs and expenses of any disputes, legal
  actions, examinations, investigations, and other legal or regulatory costs or expenses), related to or arising
  out of any action, inaction, or conduct by the NexPoint Parties or their Agents in connection with use by
  the NexPoint Parties of the Shared Resources under this Agreement.

          HCMLP shall indemnify and hold harmless the NexPoint Parties from and against any and all costs
 and expenses (including advancing of reasonable attorneys’ fees) of any NexPoint Party or any of their
 affiliates or Agents (including, without limitation, costs and expenses of any disputes, legal actions,
 examinations, investigations, and other legal or regulatory costs or expenses), solely to the extent directly
 arising from HCMLP’s failure to pay any regularly scheduled fee explicitly set forth in the vendor contracts
 underlying the Shared Resources.

           Section 2.3       No Party shall be liable to any other Party or to any other person or entity for the
  failure to provide services, access, or resources hereunder if such failure results from an event beyond the
  reasonable control of the Party obligated to provide such services, access, or resources. Further, no Party
  shall be liable to any other Party for any consequential, indirect, special, incidental or punitive damages,
  including, without limitation, loss of profit or revenue, cost of capital, or cost of temporary equipment or
  services, whether based in whole or in part in contract, in tort, including negligence, strict liability, or any
  other theory of liability.

           Section 2.4    Notwithstanding anything herein to the contrary, in no event shall HCMLP’s
 liability to the NexPoint Parties and its Agents under this Agreement exceed, in the aggregate, the actual
 amounts paid by the NexPoint Parties to HCMLP hereunder.

 III.    BINDING AGREEMENT

          Section 3.1     Binding Agreement. The Parties agree that this Agreement constitutes the legal,
  valid and binding obligation of each Party, enforceable against each Party in accordance with its terms.

          Section 3.2     Entire Current Understanding and Agreement. This Agreement constitutes the
  entire current understanding and agreement by and among the Parties hereto with respect to the subject
  matter hereof and supersedes any and all prior or contemporaneous negotiations, term sheets, covenants,
  agreements, undertakings and understandings (written or oral) and courses of conduct and dealing by or
  among the Parties with respect to the matters expressly set forth herein. For the avoidance of doubt, this
  Agreement does not modify, supersede, or alter the Letter Agreement concerning continued access to
  Bloomberg services.



                                                        4
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                 Entered 08/17/21 17:00:39            Page 49 of
                                         65


          Section 3.3      Agreement Controls. Any express terms and conditions set forth in this
  Agreement shall control any conflict or inconsistency with, and amend and supersede, the terms and
  conditions of any and all other agreements between or among the Parties, except to the extent that
  (x) another agreement is amended and/or restated or entered into after the Effective Date with the prior
  written consent of each of HCMLP and NPA and (y) such other agreement states that it shall control in
  the event of any conflict or inconsistency between such other agreement. For the avoidance of doubt, this
  Agreement does not modify, supersede, or alter the Letter Agreement concerning continued access to
  Bloomberg services.

          Section 3.4      Efforts, Authorizations and Consents; Cooperation; No Ulterior Actions.

          (a)    Efforts. Each Party shall proceed diligently and in good faith, and agrees to use all
 reasonable best efforts to do, and cause to be done, all things necessary, desirable and/or appropriate to, as
 promptly as practicable and in accordance with the terms and timeline set forth herein, consummate the
 transactions contemplated by this Agreement, and shall direct and cause its Agents to so proceed and to so
 act.

         (b)      Authorizations and Consents. Each Party shall use reasonable best efforts to obtain all
 authorizations, consents, registrations, orders and approvals that may be or become necessary, desirable
 and/or appropriate for such Party’s execution and delivery of, and the performance of such Party’s
 obligations pursuant to, this Agreement, and each Party agrees to cooperate fully and promptly with a
 requesting Party in its seeking to obtain all such authorizations, consents, registrations, orders and
 approvals.

         (c)      Indirect Actions. Each Party acknowledges and agrees that he will not, on or after the
 Effective Date, avoid or seek to avoid, the economic and other rights, powers, privileges or interests of the
 other Parties set forth in this Agreement. Each Party shall not, and each Party shall cause Persons under
 his control not to, do indirectly that which cannot be done directly under this Agreement.

           Section 3.5     Further Assurances. At any time and from time to time, at the request of any
  Party and without further consideration, the other Parties shall execute and deliver such instruments and
  take such action as such Party may reasonably determine is necessary, desirable and/or appropriate to carry
  out the actions contemplated by this Agreement.

           Section 3.6      NexPoint Parties Representative. For convenience of administration, all of the
  NexPoint Parties hereby appoint NPA as their sole representative for purposes of all actions, consents,
  notices, and communications hereunder to or from the NexPoint Parties. HCMLP may rely upon any
  action by NPA or communication to or from NPA to serve as an action of, or communication to or from,
  and to bind, all of the NexPoint Parties.

 IV.     MISCELLANEOUS OTHER PROVISIONS

           Section 4.1      Term. This Agreement shall terminate without further action of any Party on
  August 31, 2021 (the “End Date”) (unless otherwise agreed in writing by HCMLP and NPA). Any
  payments required to be made by a Party hereunder shall for periods through the End Date shall survive
  termination of this Agreement. In addition, the following sections shall survive termination of this
  Agreement indefinitely: Sections II (Limited Liability), 4.4 (Notices) 4.7 (Governing Law; Submission to
  Jurisdiction; Service of Process), 4.9 (No Third-Party Beneficiaries).




                                                       5
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                 Entered 08/17/21 17:00:39           Page 50 of
                                         65


          Section 4.2   Amendment. This Agreement shall be binding upon the Parties and may not be
  modified in any manner, except by an instrument in writing of concurrent or subsequent date signed by
  each of HCMLP and NPA.

          Section 4.3      Waiver of Rights. No delay or omission by any Party in exercising any right
  under this Agreement shall operate as a waiver of that or any other right. A waiver or consent given by
  any Party hereto on any one occasion shall be effective only in that instance and shall not be construed as
  a ban or waiver of any right on any other occasion.

           Section 4.4     Notices. All notices, requests, demands, claims, and other communications
  hereunder shall be in writing. Any notice, request, demand, claim, or other communication hereunder
  shall be deemed duly delivered: (a) four (4) Business Days after it is sent by registered or certified mail,
  return receipt requested, postage prepaid; (b) one (1) Business Day after it is sent for next Business Day
  delivery via a reputable nationwide overnight courier service; (c) when sent, if e-mailed on a Business
  Day; (d) the next Business Day following the day on which the e-mail is sent if e-mailed on a day that is
  not a Business Day; (e) when receipt is acknowledged, if facsimiled on a Business Day; and (f) the next
  Business Day following the day on which receipt is acknowledged if facsimiled on a day that is not a
  Business Day, in each case to the intended recipient as set forth below:

         If to HCMLP:
                                  Highland Capital Management, LP
                                  300 Crescent Court
                                  Dallas, Texas 75201
                                  Attention: Thomas Surgent, General Counsel
                                  Email: tsurgent@highlandcapital.com

                                  With copies to:

                                  Pachulski Stang Ziehl & Jones LLP
                                  780 3rd Ave #34
                                  New York, NY 10017
                                  Attention: Gregory V. Demo
                                  Email: GDemo@pszjlaw.com

                                  and

                                  Wilmer Cutler Pickering Hale and Dorr LLP
                                  60 State Street
                                  Boston, MA 02109
                                  Attention: Timothy F. Silva
                                  Email: timothy.silva@wilmerhale.com


         If to the NexPoint Parties:

                                  D.C. Sauter
                                  2515 McKinney Ave, Suite 1700
                                  Dallas, Texas 75201
                                  Email: DSauter@NexPoint.com

                                  With a copy to:


                                                      6
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                 Entered 08/17/21 17:00:39           Page 51 of
                                         65




                                  K&L Gates LLP
                                  4350 Lassiter at North Hills Avenue
                                  Suite 300
                                  P.O. Box 17047
                                  Raleigh, North Carolina 27619
                                  Attention: A. Lee Hogewood III
                                  Email: lee.hogewood@klgates.com

 Any Party may give any notice, request, demand, claim, or other communication hereunder using any other
 means (including personal delivery, expedited courier, messenger service, telecopy, telex, ordinary mail,
 or electronic mail), but no such notice, request, demand, claim, or other communication shall be deemed to
 have been duly given unless and until it actually is received by the Party for whom it is intended. Any Party
 may change the address to which notices, requests, demands, claims, and other communications hereunder
 are to be delivered by giving the other Parties notice in the manner herein set forth.

           Section 4.5      Reservation of Rights. For the avoidance of doubt, each Party reserves all rights
  it has, or may have, including all rights to pursue and defend any claims and/or causes of action, with
  respect to any matter, agreement, or understanding not explicitly addressed in this Agreement. The Parties
  expressly reserve all rights with respect to amounts asserted in connection with the NexPoint Parties’
  administrative claim, including, without limitation the NexPoint Parties’ right to amend such claim to
  assert additional or lesser amounts, including with respect to the post-petition amounts owed under the
  Shared Services Agreements; provided, that under no circumstances shall such claim or claims give rise
  to any right of offset against any amounts payable hereunder, the rights of HCMLP to object to such claim
  as well as all rights and defenses in connection with all pending and potential Adversary Proceedings
  between the Parties. All such claims and defenses are expressly preserved for future resolution by the
  court.

          Section 4.6       Successors and Assigns; Survival. This Agreement shall be binding upon and
  inure to the benefit of the Parties hereto and their respective heirs, executors, administrators, successors
  and permitted assigns. No NexPoint Party may assign its rights or obligations hereunder without the prior
  written consent of HCMLP. HCMLP may not assign its rights or obligations hereunder without the prior
  written consent of NPA.

          Section 4.7        Voluntary Assent; Review of Agreement; Independent Counsel; Construction.
  Each Party acknowledges and agrees that no promises or agreements of any kind have been made to or
  with him by the other or by any person or entity whatsoever to cause him to sign this Agreement other
  than those set forth in this Agreement, and that such Party fully understands the meaning and intent of this
  Agreement. Each Party further states and represents that it is sophisticated, has carefully read this
  Agreement, understands its contents, and freely and voluntarily assents to all of its terms and conditions.
  Each Party further states and represents that he has been represented by independent legal counsel of its
  own choosing with respect to the negotiation and preparation of this Agreement. The Parties have
  participated jointly in the negotiation and drafting of this Agreement. In the event any ambiguity or
  question of intent or interpretation arises, this Agreement shall be construed as if drafted jointly by
  HCMLP and the NexPoint Parties, and no presumption or burden of proof shall arise favoring or
  disfavoring any Party by virtue of the authorship of any provision of this Agreement.

           Section 4.8      Governing Law; Submission to Jurisdiction; Service of Process. This Agreement
  shall be interpreted and construed in accordance with the laws of the State of Texas, without regard to
  conflict of laws provisions. Each Party hereby irrevocably submits to and acknowledges and recognizes
  the exclusive jurisdiction of the United States Bankruptcy Court for the Northern District of Texas, Dallas


                                                      7
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                   Entered 08/17/21 17:00:39             Page 52 of
                                         65


  Division (the “Bankruptcy Court”) (which court, for purposes of this Agreement, is the only court of
  competent jurisdiction), over any suit, action or other proceeding arising out of, under or in connection
  with this Agreement or its subject matter. Each Party irrevocably consents to service of process in any
  action or proceeding arising out of or relating to this Agreement in the manner provided for notices in
  Section 4.4. Nothing in this Agreement shall affect the right of any Party to serve process in any other
  manner permitted by law.

          Section 4.9      Severability; Remedies Cumulative. The provisions of this Agreement shall be
  deemed severable and the invalidity or unenforceability of any provision shall not affect the validity or
  enforceability of the other provisions of this Agreement. If any provision of this Agreement, or the
  application thereof to any Person or any circumstance, is found by a court or other regulatory authority of
  competent jurisdiction to be invalid or unenforceable, (a) the Parties shall negotiate in good faith to modify
  this Agreement so as to give effect to the original intent of the Parties of such invalid or unenforceable
  provision to the fullest extent permitted by law, and (b) the remainder of this Agreement and the
  application of such provision to other Persons or circumstances shall not be affected by such invalidity or
  unenforceability, nor shall such invalidity or unenforceability affect the validity or enforceability of such
  provision, or the application thereof, in any other jurisdiction. The rights and remedies of the Parties to
  this Agreement are cumulative and not alternative, and each Party shall have the right in any particular
  circumstance to enforce any provision of this Agreement without regard to the availability of a remedy
  under any other provision of this Agreement.

          Section 4.10      No Third-Party Beneficiaries.

          (a)     It is the explicit intention of the Parties that no Person other than the Parties — and, for the
 avoidance of doubt, no employee or officer of any Party or any of its affiliates or any of a Party’s or its
 affiliates’ owners, officers or employees and no client or investor in any product managed or sponsored by
 any Party — is or shall be entitled to bring any action to enforce any provision of this Agreement against
 any Party or otherwise, and that the covenants, undertakings and agreements set forth in this Agreement are
 for the sole benefit of, and shall be enforceable only by the Parties (and their respective successors and
 permitted assigns), and they shall not be construed as conferring, and are not intended to confer, any rights
 on any other person or entity whatsoever.

         (b)     No investors and no creditors of any Party shall have any right or entitlement to enforce
 any of the provisions of this Agreement or to require any Party to discharge its obligations hereunder.

          Section 4.11    Headings. The headings of the Sections and sub-Sections of this Agreement are
  for convenience of reference only, and are not to be considered in construing the terms and provisions of
  this Agreement.

           Section 4.12    Construction. The definitions of terms herein shall apply equally to the singular
  and plural forms of the terms defined. Whenever the context may require, any pronoun shall include the
  corresponding masculine, feminine and neuter forms. The words “include,” “includes” and “including”
  shall be deemed to be followed by the phrase “without limitation.” The word “will” shall be construed to
  have the same meaning and effect as the word “shall.” Unless otherwise indicated: (i) the words “herein,”
  “hereof” and “hereunder,” and words of similar import when used in this Agreement, shall be construed
  to refer this Agreement in its entirety and not to any particular provision hereof and (ii) all references in
  this Agreement to Exhibits, Schedules, Articles, Sections, paragraphs and sentences shall be construed to
  refer to Exhibits and Sections to, and Articles, Sections, paragraphs and sentences of, this Agreement.
  References to statues shall mean such statutes as amended.




                                                        8
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21              Entered 08/17/21 17:00:39          Page 53 of
                                         65


          Section 4.13     Payments. All payments and distributions required to be made pursuant this
  Agreement shall be made in cash and/or other immediately available funds to one (1) or more accounts as
  directed by the person or entity to whom such amounts are due.

          Section 4.14    Counterparts and Electronic Signatures. This Agreement may be executed in two
  (2) or more counterparts, each of which shall be deemed an original but all of which together shall
  constitute one (1) and the same instrument. This Agreement may be executed by facsimile and/or
  electronically by any one (1) or more of the Parties.

                  [Remainder of page intentionally left blank; signature page follows]




                                                    9
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39   Page 54 of
                                         65




                                            Dustin Norris
                                            Executive Vice President




                                            Dustin Norris
                                            Executive Vice President
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21    Entered 08/17/21 17:00:39   Page 55 of
                                         65


                                                                             Schedule A
                       Schedule of Shared Resources and Payments
Highland Capital Management, L.P.        Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21                                        Entered 08/17/21 17:00:39                    Page 56 of
Contract Listing - Sharing Agreement
Schedule A-Shared Resources Agreement                                             65
                                                                    Services                        End Date      Cost                  Value       Mar-21    Apr-21    May-21    Jun-21    Jul-21    Aug-21    Totals
 Shared IT Contracts
   AT&T                                     Internet-Pre Petition                                    monthly            857   Month             -       857       857       857       857      857        857     5,142
   AT&T                                     Intersite Agreement-Post Petition                       3/28/2023         3,574   Month             -     3,574     3,574     3,574     3,574    3,574      3,574    21,444
   AT&T                                     Bandwidth connection at Evoque                           monthly            138   Month             -       138       138       138       138      138        138       828
   At&T                                     Land line req'd for 1 fax line and 911                   monthly            395   Month             -       395       395       395       395      395        395     2,370
   AWS                                      Dev server hosting                                       monthly          2,635   Month             -     2,635     2,635     2,635     2,635    2,635      2,635    15,810
   CenturyLink                              WAN line and Telephones                                1/28/2023          6,190   Month             -     6,190     6,190     6,190     6,190    6,190      6,190    37,140
   Cisco/CDW                                Cisco Hardware Support                                 3/31/2021         40,000    Year             -    40,000       -         -         -        -          -      40,000
   DUO Security                             2 factor authentication                                  monthly            800   Month             -       800       800       800       800      800        800     4,800
   Evoque Data Center                       Disaster Recovery DC                                   10/15/2022         2,845   Month             -     2,845     2,845     2,845     2,845    2,845      2,845    17,070
   CDW                                      F5 load balancers                                        6/2/2021         6,283    Year             -       -         -         -       6,283      -          -       6,283
   Flexential                               Primary Data Center                                     8/31/2021        11,888   Month             -    11,888    11,888    11,888    11,888   11,888     11,888    71,328
   CDW                                      IBM Websphere OMS software                               4/1/2021         4,080    Year             -       -       4,080       -         -        -          -       4,080
   Mxtoolbox                                E Mailflow monitoring                                    monthly            182   Month             -       182       182       182       182      182        182     1,092
   CDW                                      NetappSAN Maintenance                                   4/30/2021        24,862    Year             -       -      24,862       -         -        -          -      24,862
   Netwrix                                  Auditor for active directory                            6/24/2021         2,635 Year                -       -         -         -       2,635      -          -       2,635
   Netwrix                                  Audits WFH and Cloud Activity                           6/24/2021         1,963 Year                -       -         -         -       1,963      -          -       1,963
   Onelogin                                 Cloud single sign on for HR related employee login       monthly            340   Month             -       340       340       340       340      340        340     2,040
   Opentext                                 Fax Server                                               4/9/2021         2,834    Year             -       -       2,834       -         -        -          -       2,834
   Solarwinds                               FTP server maintenance                                   6/1/2021           700    Year             -       -         -         -         700      -          -         700
   CDW                                      Trustwave E Mail Gateway-Anti Spam                      8/10/2021         2,182    Year             -       -         -         -         -        -        2,182     2,182
   CDW                                      Veritax Backup Exec                                      3/1/2021         1,961    Year             -     1,961       -         -         -        -          -       1,961
   CDW                                      Veritas Enterprise Vault                                 3/1/2021         4,706    Year             -     4,706       -         -         -        -          -       4,706
   Verity Group                             Print Services for printers in office                    monthly          2,500   Month             -     1,500     1,500     1,500     1,500    1,500      1,500     9,000
   WP Engine                                Public Website hosting                                   monthly            778   Month             -       778       778       778       778      778        778     4,668
   Zayo Group                               WAN line                                             mo or 3/26/202       2,083   Month             -     2,083     2,083     2,083     2,083    2,083      2,083    12,498
   Zendesk                                  Helpdesk Platform                                        monthly            252   Month             -       252       252       252       252      252        252     1,512
   SPECOPS                                  Password protection                                    2/27/2021          3,717    Year             -     3,717       -         -         -        -          -       3,717
   Total                                                                                                                                        -    84,841    66,233    34,457    46,038   34,457     36,639   302,665
   NexPoint Parties' 60% Share                                                                                    60.0%                              50,905    39,740    20,674    27,623   20,674     21,983   181,599

 Shared Other Contracts
   Siepe Software                            Software                                               9/1/2021         18,042   Month             -    18,042    18,042    18,042    18,042   18,042     18,042   108,252
   Markit                                    Loan Pricing (pd in full 103,402 thru 3/31/21)        3/27/2022        103,402   Yearly            -   103,402       -         -         -        -          -     103,402
   Markit (Direct bill to funds)             WSO Dirct invoice to all funds (pd qtrly)             10/31/2021                                   -       -         -         -         -        -          -         -
   Advent                                    Geneva software-prepaid thru termination date          5/10/2021                                           -         -         -         -        -          -         -
   Bloomberg                                 Routers At Flexential                                                                                      -       8,411       -         -      8,411        -      16,822
   Compliance Science fka Financial Tracking Other Research/Service Contracts                       4/1/2021         29,602   Annual            -              29,602       -         -        -          -      29,602
   DTCC (Pre trade compliance software)      Other Research/Service Contracts                                         3,237   Monthly           -     3,237     3,237     3,237     3,237    3,237      3,237    19,422
   FT Interactive Data Corp (Also known as ICOther Research/Service Contracts                       10/1/2021         5,187   Monthly           -     5,187     5,187     5,187     5,187    5,187      5,187    31,122
   Moody'sHigh Yield Research                Other Research/Service Contracts/Allow to Expire      11/30/2021        15,239    Qtr              -    15,239                        15,239                        30,479
   Total                                                                                                                                        -   145,107    64,479    26,466    41,705   34,877     26,466   339,101
   NexPoint Parties' 60% Share                                                                                    60%                           -    87,064    38,687    15,880    25,023   20,926     15,880   203,460

 Shared Remaining $ Value Contracts (remaining value has been prepaid):
   Credit Flux (formerly MergerMarket)                                                              9/30/2021        18,673      7        10,893      1,556     1,556     1,556     1,556     1,556     1,556     9,337
   Debt Domain                                                                                      8/22/2021         9,500      6         4,750        792       792       792       792       792       792     4,750
   Insider Score                                                                                    5/31/2021        25,000      3         6,250      2,083     2,083     2,083       -         -         -       6,250
   Intralinks                                                                                       7/31/2021         7,500      5         3,125        625       625       625       625       625       -       3,125
   Moody's Ratings-Instrument File                                                                 12/29/2021        61,703     10        51,419      5,142     5,142     5,142     5,142     5,142     5,142    30,852
   Proofpoint                                                                                       9/29/2021         6,300      7         3,675        525       525       525       525       525       525     3,150
   Reorg Research                                                                                   7/31/2021        34,521      5        14,384      2,877     2,877     2,877     2,877     2,877       -      14,384
 Total Remaining Value Contracts                                                                                                          94,496     13,600    13,600    13,600    11,516   11,516      8,015    71,847
   NexPoint Parties' 60% Share                                                                                    60%                                 8,160     8,160     8,160     6,910    6,910      4,809    43,108

 Total NexPoint Parties' Monthly Payment Requirement for IT, Other Contracts and Remaining Value Contracts                                          146,129    86,587    44,714    59,556   48,510     42,672   428,167
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21           Entered 08/17/21 17:00:39        Page 57 of
                                         65
                                                                         EXECUTION VERSION


             AMENDMENT NO. 1 TO SHARED RESOURCES AGREEMENT

         This Amendment No. 1 to Shared Resources Agreement (this “Amendment”) is entered
 into effective as of March 1, 2021 (the “Effective Date”), by and among Highland Capital
 Management, L.P. (“HCMLP”) and the following parties (collectively, the “NexPoint Parties”):
 NexPoint Advisors, L.P. (“NPA”), and Highland Capital Management Fund Advisors, L.P.
 (“HCMFA”).

        The NexPoint Parties and HCMLP collectively are referred to as the “Parties” and each
 of them as a “Party”.

                                           PREAMBLE

         WHEREAS, the Parties have entered into that certain Shared Resources Agreement dated
 as of the Effective Date (the “Existing Agreement”); and

        WHEREAS, the Parties hereto desire to amend the Existing Agreement to on the terms
 and subject to the conditions set forth herein.

        NOW, THEREFORE, in consideration of the foregoing and other good and valuable
 consideration, the receipt and sufficiency of which are hereby acknowledged, the Parties agree as
 follows:

         1.    Definitions. Capitalized terms used and not defined in this Amendment have the
 respective meanings assigned to them in the Existing Agreement.

       2.      Amendments to the Existing Agreement. As of the Effective Date, the Existing
 Agreement is hereby amended and modified as follows:

         (a)     Section 1.1(c) of the Existing Agreement is hereby deleted and replaced in its
 entirety as follows:

                       (c) Within three (3) Business Days of being invoiced by
               HCMLP, the NexPoint Parties shall pay to HCMLP (i) the
               NexPoint Parties’, and their respective affiliates’ and NexBank,
               SSB’s (“NexBank”) allocable portion of the fees owed (A) under
               the Siepe Master Agreement based on the allocation of projects
               performed by Siepe for January 2021, February 2021 and each
               month during the term of this Agreement, (B) under the MarkIT –
               WSOWeb and Portfolio Management Services contract for each
               quarter during the term of the MarkIT – WSOWeb and Portfolio
               Management Services contract, including with respect to post-
               petition periods prior to the Effective Date, and (ii) 60% of the fees
               under each such contract that are not specifically allocable to any
               of the Parties or their affiliates; after prior allocation by Siepe and
               MarkIT of amounts attributable to HCMLP. Each invoice
               provided by HCMLP to the NexPoint Parties with respect to the
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21        Entered 08/17/21 17:00:39      Page 58 of
                                         65



              foregoing contracts shall include the allocation spreadsheet in
              accordance with which each Parties’ respective allocable portions
              were calculated.

                     In addition, the NexPoint Parties shall promptly pay or
              cause to be paid to WSO, all amounts that WSO indicates that the
              NexPoint Parties or their respective affiliates and NexBank owe
              under invoices issued under the MarkIT – WSOWeb and Portfolio
              Management Services contract in respect of service periods before
              HCMLP filed for bankruptcy.

       (b)    A new Section 1.1(g) is hereby added to the Existing Agreement as follows:

                      (g) In consideration of $25,000, which the NexPoint
              Parties shall pay to HCMLP on or before March 12, 2021, HCMLP
              shall sell and deliver to the NexPoint Parties the equipment listed
              on Schedule B attached hereto (the “IT Equipment”), including all
              ancillary equipment and attachments (e.g., monitors, keyboards,
              cables, standing desks, monitor stands, etc.), to the IT Equipment;
              provided, that with respect to the IT Equipment identified on
              Schedule B as ‘Copy Prior to Sale’, the NexPoint Parties shall
              immediately return such equipment to HCMLP so that HCMLP
              can make a copy of all data contained on such equipment as
              HCMLP determines in its sole discretion, and such equipment shall
              remain HCMLP’s sole and exclusive property unless and until
              such copies are made to HCMLP’s sole satisfaction. The NexPoint
              Parties acknowledge and agree that the IT Equipment is being sold
              ‘as is’, and the NexPoint Parties accept the IT Equipment in its
              existing condition and has either inspected the IT Equipment or
              chose not to inspect it. HCMLP expressly disclaims any implied
              warranty as to fitness for a particular purpose, any implied
              warranty as to merchantability and any and all other express or
              implied warranties with respect to the IT Equipment.

       (c)    A new Section 1.1(h) is hereby added to the Existing Agreement as follows:

                     (h) Each of the following shall terminate effective as of
              11:59 p.m. on February 19, 2021, in accordance with its terms: (i)
              that certain Payroll Reimbursement Agreement, dated May 1,
              2018, by and between HCMLP and NPA, as subsequently
              amended on December 14, 2018, and (ii) that certain Payroll
              Reimbursement Agreement, dated May 1, 2018, by and between
              HCMFA and HCMLP, as subsequently amended on December 14,
              2018.

         (d)    Schedule A to the Existing Agreement is hereby deleted and replaced in its
 entirety with Schedule A attached hereto.
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21           Entered 08/17/21 17:00:39       Page 59 of
                                         65



       (e)      Schedule B attached hereto is hereby added as a new Schedule B to the Existing
 Agreement.

         3.     Date of Effectiveness; Limited Effect. This Amendment will be effective as of the
 Effective Date. Except as expressly provided in this Amendment, all the terms and provisions of
 the Existing Agreement are and will remain in full force and effect and are hereby ratified and
 confirmed by the Parties. Without limiting the generality of the foregoing, the amendments
 contained herein will not be construed as an amendment to or waiver of any other provision of
 the Existing Agreement or as a waiver of or consent to any further or future action on the part of
 either Party that would require the waiver or consent of the other Party. On and after the
 Effective Date, each reference in the Existing Agreement to “this Agreement,” “the Agreement,”
 “hereunder,” “hereof,” “herein,” or words of like import will mean and be a reference to the
 Existing Agreement as amended by this Amendment.

        4.     Miscellaneous. Each of the terms and provisions set forth in Article IV –
 Miscellaneous Other Provisions of the Existing Agreement are hereby incorporated by reference.

                                    [Signature Page Follows.]
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21      Entered 08/17/21 17:00:39     Page 60 of
                                         65



                  IN WITNESS WHEREOF, the Parties have executed this Agreement effective as
 of the date first written above.


                                          HIGHLAND CAPITAL MANAGEMENT, LP


                                          By:
                                          Name:
                                          Title:

                                          NEXPOINT ADVISORS, L.P.


                                          By:
                                          Name: Frank Waterhouse
                                          Title: Chief Financial Officer


                                          HIGHLAND CAPITAL MANAGEMENT
                                          FUND ADVISORS, L.P.


                                          By:
                                          Name: Frank Waterhouse
                                          Title: Chief Financial Officer
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39    Page 61 of
                                         65



                                                                            Schedule A

                      Schedule of Shared Resources and Payments

                                       (Attached.)
Highland Capital Management, L.P.
                                   Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21
Contract Listing - Sharing Agreement
                                                                                                                                 Entered 08/17/21 17:00:39                          Page 62 of
Schedule A-Shared Resources Agreement                                       65
                                                                       Services                       End Date      Cost                  Value       Mar-21    Apr-21    May-21     Jun-21    Jul-21    Aug-21    Totals
 Shared IT Contracts
   AT&T                                      Internet-Pre Petition                                     monthly            857   Month             -       857       857       857        857      857        857     5,142
   AT&T                                      Intersite Agreement-Post Petition                        3/28/2023         3,574   Month             -     3,574     3,574     3,574      3,574    3,574      3,574    21,444
   AT&T                                      Bandwidth connection at Evoque                            monthly            138   Month             -       138       138       138        138      138        138       828
   At&T                                      Land line req'd for 1 fax line and 911                    monthly            395   Month             -       395       395       395        395      395        395     2,370
   AWS                                       Dev server hosting                                        monthly          2,635   Month             -     2,635     2,635     2,635      2,635    2,635      2,635    15,810
   CenturyLink                               WAN line and Telephones                                 1/28/2023          6,190   Month             -     6,190     6,190     6,190      6,190    6,190      6,190    37,140
   Cisco/CDW                                 Cisco Hardware Support                                  3/31/2021         40,000    Year             -    40,000       -         -          -        -          -      40,000
   DUO Security                              2 factor authentication                                   monthly            800   Month             -       800       800       800        800      800        800     4,800
   Evoque Data Center                        Disaster Recovery DC                                    10/15/2022         2,845   Month             -     2,845     2,845     2,845      2,845    2,845      2,845    17,070
   CDW                                       F5 load balancers                                         6/2/2021         6,283    Year             -       -         -         -        6,283      -          -       6,283
   Flexential                                Primary Data Center                                      8/31/2021        11,888   Month             -    11,888    11,888    11,888     11,888   11,888     11,888    71,328
   CDW                                       IBM Websphere OMS software                                4/1/2021         4,080    Year             -       -       4,080       -          -        -          -       4,080
   Mxtoolbox                                 E Mailflow monitoring                                     monthly            182   Month             -       182       182       182        182      182        182     1,092
   CDW                                       NetappSAN Maintenance                                    4/30/2021        24,862    Year             -       -      24,862       -          -        -          -      24,862
   Netwrix                                   Auditor for active directory                             6/24/2021         2,635 Year                -       -         -         -        2,635      -          -       2,635
   Netwrix                                   Audits WFH and Cloud Activity                            6/24/2021         1,963 Year                -       -         -         -        1,963      -          -       1,963
   Onelogin                                  Cloud single sign on for HR related employee login        monthly            340   Month             -       340       340       340        340      340        340     2,040
   Opentext                                  Fax Server                                                4/9/2021         2,834    Year             -       -       2,834       -          -        -          -       2,834
   Solarwinds                                FTP server maintenance                                   6/1/2021            700    Year             -       -         -         -          700      -          -         700
   CDW                                       Trustwave E Mail Gateway-Anti Spam                      8/10/2021          2,182    Year             -       -         -         -          -        -        2,182     2,182
   CDW                                       Veritax Backup Exec                                      3/1/2021          1,961    Year             -     1,961       -         -          -        -          -       1,961
   CDW                                       Veritas Enterprise Vault                                 3/1/2021          4,706    Year             -     4,706       -         -          -        -          -       4,706
   Verity Group                              Print Services for printers in office                     monthly          2,500   Month             -     1,500     1,500     1,500      1,500    1,500      1,500     9,000
   WP Engine                                 Public Website hosting                                    monthly            778   Month             -       778       778       778        778      778        778     4,668
   Zayo Group                                WAN line                                              mo or 3/26/202       2,083   Month             -     2,083     2,083     2,083      2,083    2,083      2,083    12,498
   Zendesk                                   Helpdesk Platform                                         monthly            252   Month             -       252       252       252        252      252        252     1,512
   SPECOPS                                   Password protection                                     2/27/2021          3,717    Year             -     3,717       -         -          -        -          -       3,717
   Total                                                                                                                                          -    84,841    66,233    34,457     46,038   34,457     36,639   302,665
   NexPoint Parties' 60% Share                                                                                      60.0%                              50,905    39,740    20,674     27,623   20,674     21,983   181,599

 Shared Other Contracts
   Siepe Software                             Software License                                        9/1/2021         18,042   Month             -    18,042    18,042    18,042     18,042   18,042     18,042   108,252
                                              NexPoint Parties to pay allocable portion + 60% of
   Siepe Master Service Agreement             unallocated amounts, if any.
   Markit                                     Loan Pricing (pd in full 103,402 thru 3/31/21)         3/27/2022        103,402   Yearly            -   103,402       -         -          -         -         -     103,402
   Markit-WSOWeb and Portfolio                NexPoint Parties to pay allocable portion + 60%of
   Management Services                        unallocated amounts, if any                            10/31/2021                                   -       -         -         -          -         -         -         -
   Oracle                                     General Ledger Software                                8/15/2021                                         15,000       -         -       15,000       -         -      30,000
   Advent                                     Geneva software-prepaid thru termination date          5/10/2021                                            -         -         -          -         -         -         -
   Bloomberg                                  Routers At Flexential                                       ?                                               -       8,411       -          -       8,411       -      16,822
   Compliance Science fka Financial Tracking Other Research/Service Contracts                         4/1/2021         29,602   Annual            -              29,602       -          -         -         -      29,602
   DTCC (Pre trade compliance software)       Other Research/Service Contracts                                          3,237   Monthly           -     3,237     3,237     3,237      3,237     3,237     3,237    19,422
   FT Interactive Data Corp (Also known as IC Other Research/Service Contracts                        10/1/2021         5,187   Monthly           -     5,187     5,187     5,187      5,187     5,187     5,187    31,122
   Moody'sHigh Yield Research                 Other Research/Service Contracts/Allow to Expire       11/30/2021        15,239    Qtr              -    15,239                         15,239                        30,479
   Total                                                                                                                                          -   160,107    64,479    26,466     56,705   34,877     26,466   369,101
   NexPoint Parties' 60% Share                                                                                      60%                           -    96,064    38,687    15,880     34,023   20,926     15,880   221,460

 Shared Remaining $ Value Contracts (remaining value has been prepaid):
   Credit Flux (formerly MergerMarket)                                                               9/30/2021         18,673     7         10,893      1,556     1,556     1,556      1,556     1,556     1,556     9,337
   Debt Domain                                                                                       8/22/2021          9,500     6          4,750        792       792       792        792       792       792     4,750
   Insider Score                                                                                     5/31/2021         25,000     3          6,250      2,083     2,083     2,083        -         -         -       6,250
   Intralinks                                                                                        7/31/2021          7,500     5          3,125        625       625       625        625       625       -       3,125
   Moody's Ratings-Instrument File                                                                   12/29/2021        61,703     10        51,419      5,142     5,142     5,142      5,142     5,142     5,142    30,852
   Proofpoint                                                                                        9/29/2021          6,300     7          3,675        525       525       525        525       525       525     3,150
   Reorg Research                                                                                    7/31/2021         34,521     5         14,384      2,877     2,877     2,877      2,877     2,877       -      14,384
 Total Remaining Value Contracts                                                                                                            94,496     13,600    13,600    13,600     11,516   11,516      8,015    71,847
   NexPoint Parties' 60% Share                                                                                      60%                                 8,160     8,160     8,160      6,910    6,910      4,809    43,108

 Total NexPoint Parties' Monthly Payment Requirement for IT, Other Contracts and Remaining Value Contracts                                            155,129    86,587    44,714     68,556   48,510     42,672   446,167
Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21   Entered 08/17/21 17:00:39    Page 63 of
                                         65



                                                                            Schedule B

                                   IT Equipment

                                       (Attached.)
  Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21     Entered 08/17/21 17:00:39            Page 64 of
                                           65

Username      Name               Owner   Hardware Class   Hardware Item
ABARBERA      Angela Barbera     HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
ABRUMLEY      Angela Brumley     HCMLP   Machine Model    HP - HP ProBook 440 G7
AGIFFORD      Alex Gifford       HCMLP   Machine Model    LENOVO - 20KFCTO1WW
ASIMS         Austin Sims        HCMLP   Machine Model    Microsoft Corporation - Surface Pro
AWILLIAMS     Andy Williams      HCMLP   Machine Model    LENOVO - 20Q0002CUS
BFLAHERTY     Brendan Flaherty   HCMLP   Machine Model    HP - HP EliteDesk 800 G3 TWR
BFUENTES      Brian Fuentes      HCMLP   Machine Model    HP - HP ProBook 440 G7
BGRAIME       Brian Graime       HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
BHEISS        Bradford Heiss     HCMLP   Machine Model    LENOVO - 20KFCTO1WW
BHEISS        Bradford Heiss     HCMLP   Machine Model    LENOVO - 20UD000HUS
BJAIN         Bhawika Jain       HCMLP   Machine Model    HP - HP ProBook 440 G7
BLOOMBERG                        HCMLP   Machine Model    Microsoft Corporation - Virtual Machine
BMCDERMETT    Bonner McDermett   HCMLP   Machine Model    HP - HP ProBook 445R G6
BMCDERMETT    Bonner McDermett   HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
BMITTS        Brian Mitts        HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
BSANBORN      Brian Sanborn      HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
BSANBORN      Brian Sanborn      HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
CCOLEMAN      Clayton Coleman    HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
CEMERT        Craig Emert        HCMLP   Machine Model    LENOVO - 20Q0002CUS
CHAKEMACK     Chris Hakemack     HCMLP   Machine Model    Microsoft Corporation - Surface Pro
CLO                              HCMLP   Machine Model    Microsoft Corporation - Virtual Machine
COMPLIANCE                       HCMLP   Machine Model    Microsoft Corporation - Virtual Machine
CZULUAGA      Camilo Zuluaga     HCMLP   Machine Model    HP - HP ProBook 445R G6
DBULGER       David Bulger       HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
DNORRIS       Dustin Norris      HCMLP   Machine Model    LENOVO - 20KHCTO1WW
DSAUTER       DC Sauter          HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
DWILLMORE     David Willmore     HCMLP   Machine Model    LENOVO - 20Q0CTO1WW
EBREAULT      Evan Breault       HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
EFRITZ        Eric Fritz         HCMLP   Machine Model    HP - HP ProBook 440 G7
EHOLT         Eric Holt          HCMLP   Machine Model    HP - HP ProBook 440 G7
GESCURDERO    Gaston Escudero    HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
GMILLER       Gordon Miller      HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
HCOVITZ       Hunter Covitz      HCMLP   Machine Model    HP - HP ProBook 440 G7                    Copy Prior to Sale
HSOTO         Hailey Soto        HCMLP   Machine Model    Hewlett-Packard - HP EliteDesk 800 G1 TWR
IHOWLE        Ian Howle          HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
JBLAIR        Jesse Blair        HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
JCONNOLLY     James Connolly     HCMLP   Machine Model    Standing Desk
JDUNN         John Dunn          HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
JGRAHAM       Jackie Graham      HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
JGRANT        Jennifer Grant     HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
JPOST         Jason Post         HCMLP   Machine Model    HP - HP ProBook 440 G7
JSCHOOL       Jenny School       HCMLP   Machine Model    HP - HP ProBook 430 G7
JSOWIN        Joe Sowin          HCMLP   Machine Model    LENOVO - 20R1S04100                       Copy Prior to Sale
jSOWIN        Joe Sowin          HCMLP   Machine Model    Microsoft Corporation - Surface Pro 3     Copy Prior to Sale
JYEHIA        Josef Yehia        HCMLP   Machine Model    Microsoft Corporation - Surface Pro
KCASTLE       Kyle Castle        HCMLP   Machine Model    Microsoft Corporation - Surface Pro 7
KCAWLEY       Keith Cawley       HCMLP   Machine Model    Microsoft Corporation - Surface Pro 4
KFULLMER      Kevin Fullmer      HCMLP   Machine Model    Microsoft Corporation - Surface Pro
KGATZKI       Kent Gatzki        HCMLP   Machine Model    Hewlett-Packard - HP EliteDesk 800 G1 TWR
KNELSON       Kaitlin Nelson     HCMLP   Machine Model    LENOVO - 20Q0002CUS
KNOEL         Kirby Noel         HCMLP   Machine Model    Microsoft Corporation - Surface Pro 6
  Case 19-34054-sgj11 Doc 2735-1 Filed 08/17/21       Entered 08/17/21 17:00:39               Page 65 of
                                           65

KROLLINS       Kristin Rollins      HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
KSACHDEV       Kunal Sachdev        HCMLP   Machine Model   HP - HP ProBook 440 G7
LBANNON        Lucy Bannon          HCMLP   Machine Model   HP - HP EliteDesk 800 G2 TWR             Copy Prior to Sale
LBANNON        Lucy Bannon          HCMLP   Machine Model   HP - HP ProBook 440 G7                   Copy Prior to Sale
LCASTANIEN     Luke Castanien       HCMLP   Machine Model   Microsoft Corporation - Surface Pro 4
MBEISPIEL      Michael Beispiel     HCMLP   Machine Model   HP - HP EliteDesk 800 G3 TWR
MBRENNAN       Mike Brennan         HCMLP   Machine Model   LENOVO - 20KFS1TE00
MDILLON        Mark Dillon          HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
MFRIZELL       Madeline Frizell     HCMLP   Machine Model   Microsoft Corporation - Surface Pro
MGOETZ         Matthew Goetz        HCMLP   Machine Model   Microsoft Corporation - Surface Pro
MHASELROTH     Matt Haselroth       HCMLP   Machine Model   LENOVO - 20Q0CTO1WW
MHOLLISTER     Mike Hollister       HCMLP   Machine Model   LENOVO - 20KG0022US
MHURLEY        Mike Hurley          HCMLP   Machine Model   HP - HP ProBook 440 G7
MJEONG         Michael Jeong        HCMLP   Machine Model   HP - HP EliteDesk 800 G4 TWR
MJEONG         Michael Jeong        HCMLP   Machine Model   HP - HP ProBook 440 G7
MJONES         Michael Jones        HCMLP   Machine Model   LENOVO - 20KHCTO1WW
MJORDAN        Micah Jordan         HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
MMCGRANER      Matt McGraner        HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
MMCGRANER      Matt McGraner        HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
MPEARSON       Matt Pearson         HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
NBURNS         Nate Burns           HCMLP   Machine Model   HP - HP ProBook 440 G7
PRICHARDS      Paul Richards        HCMLP   Machine Model   LENOVO - 20U9001NUS
RHARRIS        Rob Harris           HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SABAYARATHNA   Sahan Abayarathna    HCMLP   Machine Model   HP - HP EliteDesk 800 G3 TWR
SABAYARATHNA   Sahan Abayarathna    HCMLP   Machine Model   HP - HP ProBook 440 G7
SBELVAL        Scott Belval         HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SBERRY         Scott Berry          HCMLP   Machine Model   Microsoft Corporation - Surface Pro
SBRODEUR       Steven Brodeur       HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SBRODEUR       Steven Brodeur       HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SKOUZMENKO     Svetlana Kouzmenko   HCMLP   Machine Model   HP - HP ProBook 440 G7
SPARVIN        Sean Parvin          HCMLP   Machine Model   Microsoft Corporation - Surface Pro 7
SSIMON         Scott Simon          HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
TCHAPLINE      Tom Chapline         HCMLP   Machine Model   LENOVO - 20Q0CTO1WW
TCOLBERT       Taylor Colbert       HCMLP   Machine Model   LENOVO - 20KFCTO1WW
WLARKIN        Will Larkin          HCMLP   Machine Model   Microsoft Corporation - Surface Pro 6
